' “SCS Bq-F7 |
t ete POLICE DE7ARTMENT . ‘ ues
COUNTY OF NASSAU

oT Paced Dis. ci0012615. Document.41:10.. (Filled ove 2d. Pade 1 61,96:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3 - ARREST
paTteMeve HBtk S19 $7 _ cusropiaL NO.
TAKEN FROM preety nse, fiver Frebuan-
(name)
OF [7 Pica crus (A. Chews oct , ase.
(address)
THE FOLLOWING 2XS52% PROPERTY:
, Quan. Item / Brénd Name Model / Serial No. Lecatiop
‘ 4 (tls oF TR Cer ce
2. \ Wernebox bare wrioe Z : CQraseT WIS, eo. Pray ,
ceeds er Furey HISC Pros  *~
3. Coit DoALD RonX Courrmritatle i eae
isc (Leg “ “sane
4. | LoD 1b le =
t
5. _| Courobote ComPu Tee Lp yor [Se B3004%70l CZawk Slace(Der:
6. _] Lonredy te Per Coupu taht yy roo Si -00297Q20] * t  ¢
GF wae d PROP ce - Y oF Tee Kerrey Cl
7. a Bike Wht Premincs” Zé Bogrom heawek De
MACA2ZVES PAPAS CFS CKUAL LAT RR . Cour &
( g. 6 |Gikie Boosws + ASS. Chaser ph TEssers
MW AGA2/s Og Dese DRESSER more.
9 & lupevowon Mhueh Gite RotrearbRAwee fh
bese wk bkesset mw ses
10. 1 flu Pp Dopey ich eeh, 2- bysbpre PRAwIR CF
i . [ Besk Dussen sesrsn
1). a Doves Voday 25un Fie tye Cer B heawet
(Der *S)
io, LU theme Port Boor | Ri <w Dressage. Tes
Cote : 1) Aas Rie HACK
13. 2 IlpssorreneS Fok AvSeakwe Hacll ve Ol pF OeskK WC
1.
15.
4
16.
4
17 j
18. | .
19.
20. :
Aer OQ. Auto /¢9 Scs
(rank) : (name) (Sh.No.) (Command)

APP. 0483
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 2 of 96 PagelD #: 6359

13
Case 2:06-cv-03136- “JS Document 41- 10—
eid oe eS 1 Meee gare be,

   

  

 
  
   
   
 
    
  
 

by ee sen

‘BROBATION from Page = — ¥ ye ad
Se oe re =
Gieat feck home. Jesse Faedman, then 19. plead:
“gan meee: al Abu: nid

 

 

 

is berving a 6-
man, then 58,:ph 5
of child ei federal
uting child ‘porn
_ serving,10-30 peat

~ 9 Galdste he wasce

" charged’w scounts of:
basis ars plea bargain ‘agreemen: a
guilty to three counts-of first-degrse, weer and.
one count of-using a child in‘a sexual pe

 

 
 
   
  

   

 

       
     
 
 
  
  

. Boklan rejected the. sgreémmetit: and ag m ‘the :
‘a _harsher sentence despite cas boar et
S “defense and the ne fhe oR

Attorney Steven Kartagener, whi ‘won 4 3s Gold-

~ stein appeal, declined’ to comment yeaterday, not-
“mngthat the -youthful-offender stat stequires that : 9's

= the record be sealed. © ee Pd

or. ‘ Boklan told Goldstein that he taint: ‘therapy,

; that he may not work with young childnen* ‘either -
on ‘a voluntary basis or. paid basis’:
prior consent of the County probation dep
‘and that He: vee wenn any form.
nication or contact with “an

      

 

Boidan® Wientad a. PU Riagit by. ‘asginlht-7 District
‘Attorney ‘Joseph Onorato for. ‘orders of protection
for children who: téstified hefore the grand jury.

“Noting 1 that the appellate division “has aaverely
limited what I can and cannot do,””: Boklan said she
did not have. the power to issue the orders. °

“But she warned Goldstein. that contact with vic- -
tims or their families would be a ‘violation : of proba- -
tion, carrying “a very heavy price to pay.’”.

Goldstein’ ‘stood silently’as the judge . read the
conditions. He was escorted to court by his parents.

Later, a parent of one of the abused children said =
she was “very pleased with the conditions of the =
probation.” Nonetheless, she said ghe'hasn’t told *
her children:that Goldstein hasbeen freed from jail,

?

nie ae for.'cooperati
with’ the coopera ic : on z
attorney's office. ~ om ds ts cS

 
 

_ from the Collins Correctiohial F
_ three. days after the Ap;
preme Court:in Broo

 
 
 

“J just don’t believe i can makethem.under-
,. stand that the court system. worked, for them and
*  this:was just one of those things,"-she said. :

 

 

BB, e Ball
Alvin E, Bessent contributed t to this’ story. |

‘Surf and Turf Battle

SURF from Trade eb, a ge ee ie Uwe

during comput

 

 

APP. o484
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 4 of 96 PagelD #: 6361

 

14
Case 2°0B-%?03136-J$ “Document 41-10 Filed 01/28/21 Page 5 of 96 PagelD #: 6362

sto Be po 4 ae

 

 

 

 

¢ 4 iNav?
~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iba Teas

 

 

 

 

 

 

 

 

 

 

 

 

 

Bsney wen pasf Fo por] some7 40 yrssd 1G
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 6 of 96 PagelD #: 6363

15
Lessons trom the McMartin UCase

aupgy svar

Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 7 of 96 PagelD #: 6364

> Avot Us
> Publications
CHILD CARE

CHILD DEVELOPMENT &

HEADSTART

CHILD WELFARE &

CHILD ABUSE
EDUCATION
ELDERLY
FAMILY POUCY,

MARRIAGE & DIVORCE

FOOD ASSISTANCE.
FOOD STAMPS & WIC

TEEN SEX &

NON. MARITAL BIRTHS

WELFARE REFORM

» Distance Learning/
Videoconferences

> Mailing List
» Contact Us

M E-mail us

te Tell a Colleague

http://www. wel fareacademy .org/pubs/childabuse-0290.cfm

 

Publications

Lessons from the McMartin Case

By Douglas J. Besharov

This article originally appeared in The Christian Science Monitor,
February 9, 1990.

RAYMOND BUCKEY and his 63-year-old mother were acquitted of
sexually abusing the children in the McMartin Preschool because the
jury could not tell whether tne children had actually gone through
the horrible things they described - or imagined them following the
unintentional prompting of adult investigators and therapists.

The Buckey's actual guilt or innocence will long be debated, but
even now, the case offers important lessons which might prevent a
replay of this tragedy.

1.Parents and other adults must be alert to the possibility of child
abuse, but the threat should not be exaggerated. The sexual abuse
of children is a serious national problem. But the danger needs to be
kept in perspective. According to a study conducted for the US
National Center on Child Abuse and Neglect, children are much less
likely to be abused in day care than by their own parents,

2.Children must be encouraged to tell about being sexually abused,
but inappropriate interviewing techniques can undermine the
credibility of their statements. In cases of sexual abuse, where there
are often no witnesses and only ambiguous physical indicators, the
child's statements may be the only evidence. A child's description of
being abused should be pursued vigorously - but with an open mind.

It is not true, as some experts assert, that "children never lie." As
the McMartin case demonstrates, for young children the basic issue
is whether an interviewer has used suggestive techniques to implant
a distorted or untrue idea in the child's mind.

3.Horrifying tales of widespread sexual abuse and satanic rituals
should make us skeptical, even if they make titillating reading.
Initia! reports about McMartin highlighted disgusting tales of animal
murder and bizarre behavior which, for months, were reported as

12/28/2003

APP. Oo486
Lessons from the McMartin Case rage 201)
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 8 of 96 PagelD #: 6365

true, not only by the supermarket tabloids, but by our most
respected news organizations. One child, for example, testified in
the preliminary hearing that he was taken to a cemetery, where he
was forced to help dig up a coffin and watch as the body was cut up
with knives. Even when the investigation failed to corroborate the
children's most grizzly allegations, few asked whether the
assumptions underlying the entire case should be re-examined.

4.The McMartin acquittals do not mean that we have to abandon due
process of law and the presumption of innocence in order to protect
children. As a former prosecutor in the New York City Family Court,
I know how excruciatingly hard it can be to prove child sexual
abuse. The real need, however, is not legal shortcuts but, rather,
well-handled investigations and trials. The McMartin case serves as
a primer of how not to investigate child abuse.

The legal case was compromised at the onset - when the police,
after receiving the first report of possible abuse at the preschool,
sent a letter to the families of 200 current and former students that
read: “Please question your child to see if he or she has been a
witness to any crime or if he or she has been a victim.

The letter went on to say that sexual abuse may have taken place
under "the pretense of ‘taking the child's temperature.’ It also
implied that Ray Buckey was the perpetrator.

5.The American jury is our best protection against overzealous law
enforcement. It is hard to imagine a case in which untried
defendants were more unequivocally convicted by the media and the
public. A "lynch-mob syndrome" is what the Los Angeles Times

called it.

Our jury system has recently been much criticized for being old-
fashioned and inefficient. But in watching juries decide controversial
cases like McMartin, one cannot help being impressed by their ability
to avoid passions of the day and to weigh evidence fairly.

6.There must be greater accountability for abuses of prosecutorial
discretion. In order to insure that prosecutors exercise their
discretion free from fear of lawsuits, they have absolute legal
immunity for their decisions. Yet, Peggy Buckey spent two years in
jail; her son nearly five years. And there have been suggestions that
electoral politics played a role in the DA's decisions. Whatever
happened in this particular case, these days prosecutors are too
easily tempted to overreach when a case may make the evening
news. State attorneys general, appellate courts, and bar
associations should be more receptive to citizen complaints of bad
faith prosecution.

Protecting children from sexual abuse requires more than good
intentions. It requires skilled professional intervention, attention to
due process, and common sense. For the sake of all, let's hope that
lesson has been learned.

http://www.welfareacademy.org/pubs/childabuse-0290.cfm 12/28/2003

APP. 6487
Lessons trom the McMartin Case rage >» ut o
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 9 of 96 PagelD #: 6366

Back to top

HOME - PUBLICATIONS ~- CONFERENCES - ABOUT US - CONTACT US

 

 

http://www.welfareacademy.org/pubs/childabuse-0290.cfm 12/28/2003

APP, o488s
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 10 of 96 PagelD #: 6367

16
. % .

Case 2:06-cv-03136-JS. Document 41-10 . Filed 01/28/21 _ Page 11 of 96 PagelD #: 636

+ SA ee ee

 

1
4
foe 1 UNITED STATES DISTRICT COURT
- fF EASTERN DISTRICT OF NEW YORK
‘ 2
«3) --+--+--------- X
4 ‘UNITED STATES OF AMERICA, : CR 87 0742
5 Plaintiff, :
6 -against- :
United States Courthouse
7 Brooklyn, New York
ARNOLD FRIEDMAN, $
8 March 28, 1988
Defendant. 2 10:00 o'clock a.m.
9
=e eee ee ew  - wo X
10
ll TRANSCRIPT OF SENTENCE
BEFORE THE HONORABLE MARK A. COSTANTINO
12 UNITED STATES DISTRICT JUDGE
‘Tha |
L - 13 | APPEARANCES:
14 For the Government: ANDREW J. MALONEY
United States Attorney
15 BY: KEVIN O'REGAN
Assistant United States Attorney
16 225 Cadman Plaza East
Brooklyn, New York
17
For the Defendant: JERRY BERNSTEIN, ESQ.
18
19
20 Court Reporter: Joseph Barbella
225 Cadman Plaza East
21 Brooklyn, New York
718-330-7687
22
23
: Proceedings recorded by mechanical stenography, transcript
4 24 produced by computer-aided transcription.
25

 

 

 

JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. 0489
Case 2:06-cv-03136-JS. Document 41-10 Filed 01/28/21 Page 12 of 96 PagelD #: 6369

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
4 24

25

ot ae he,

 

 

THE CLERK: Criminal cause for sentencing, U.S.A.
versus Arnold Friedman.
MR. BERNSTEIN: Your Honor, may we approach?
(At the sidebar.)
MR. BERNSTEIN: Your Honor, on last Friday Mr.
Friedman pled guilty to virtually the entire indictment in
Nassau County with the exception of some misdemeanor counts.
Judge Bocklin stated that she would sentence him, Mr. Friedman,
to a 10 to 30-year period of incarceration.

Following that, the Court proceeding, at the

suggestion of the Nassau County Police Department, the Nassau
prosecutor, Mr. Friedman was invited to go to the offices of
Nassau County Police Department to give a closed out statement
under the terms where -- in which he would discuss other
criminal acts that he may have committed in an effort to aid
the Nassau County Police Department in its pending
investigation of ee which Mr. Friedman was involved in.

Can you wait one moment because the Nassau County

Detective is coming up.

This is Sergeant Gallasso. Gallasso. And this

is Joseph Onorato, On orat o, the state prosecutor.
As I was telling Judge Costantino, there was a plea
and after the plea there was your invitation and Mr. Friedman

went to the offices of the police department where he was to

give a closed out statement.

 

JOSEPH RARBETLA OPPICIAL COURT REFCRTER

APP. 0490

 
10

1l

12

13

14

15

16

17

18

19

20

22

23
24

25

Case: 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 13 of 96 PagelD #: 6370

 

 

Aaanee

I just explain what that --

MR. O'REGAN: Your Honor, may I interrupt? I don't
know how -- this is something -hat should be in open court. I
don't know if there is a specific peaeon for this.

THE COURT: I don't know why it's at the sidebar.

MR. BERNSTEIN: Because we are talking about the
cooperation of the defendant. I think that is --

THE COURT: Who is it going to effect the most? Some
other children I suppose.

MR. O'REGAN: There is no federal cooperation or even
State that requires this. I request we do this in open court.

“R. BERNSTEIN: I think we are talking about
cooperation of a defendant who's going to be incarcerated. I
think it'. a good idea to do it at sidebar. That's why I
suggested -- I am just saying that the matter is still
continuing in the state. And even though he has taken a plea
the matter is continuing and there may be other matters that
may have to come before the Court.

MR. O'REGAN: That is not the fact. If these are
matters of mitigation of sentence, that should be done in open
court.

THE COURT: Sure. This is not in mitigation of
sentence. I can't take it because it is not before me, number
one.

The only thing I have before me is the count to which

 

JO®RPH RARRELLA OFFICIAL COURT REPORTER

APP. ©0491

 
os

i 'Z ’

“Case 2:06-Cv-03136-JS Document 41-10 Filed 01/28/21 Page 14 of 96 PagelD #: 6371

 

ea 1 he pled guilty. But in taking into consideration matters of
2 that count I also have to take into consideration all the other
3 factors that are involved in his personal life and the fact
4 that it may involve criminality now that he has pled guilty.
5 And there is no -- or that I am bound by cooperation that might
6 take place.
7 I make that very, very sincerely in knowing my
8 position as a federal judge. I am not going to get involved in
9 this case. I have been around too many years to get my shoes

10 laced in the wrong direction. That means around my neck.

11 Okay.
= 12 MR. BERNSTEIN: Judge --
13 THE COURT: I mean that sincerely.
14 MR. BERNSTEIN: I haven't made my request. Could your
15 Honor just hear me?
16 THE COURT: Sure. But I am not going to do anything
17 about it.
18 MR. BERNSTEIN: This is the point. There was an hour
19 statement given by Mr. Friedman, and I think the county police
20 department would agree was very helpful to them in terms of the
21 investigation that they have been undertaking.
22 We are dealing with a person, as your Honor knows,
23 with mental problem, which is why your Honor has said you are
—

uw

24| going to send him to Springfield, Missouri for evaluation and

25 study.

 

 

 

JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. 0492
1 * ’

“Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 15 of 96 PagelD #: 6372

 

 

5
[a 1 THE COURT: I said I righ. do that. I didn't mak ny
: a determination as yet.
r 3 MR. BERNSTEIN: You stated in the record the last
4 time --
5 THE COURT: Yes.
6 “ MR. BERNSTEIN: ° +t you would send him there before
7 sentencing.
THE COURT: Yes.
9 | MR. BERNSTEIN: That 3s what I unders~ood.
10 THE COURT: Bu’ vou also have a psychiatric report
11 that you failed to serve <o t Court.
: 12 MR. BERNSTEIN: I am sorry?
[ 13 THE COURT: I say, . u have a psychiatric report that

14 you shoul ave filed with the Court. You are not willing to
15 do it, bu. i will take whatever I think is necessary to be
16 done. But I am going to hear what the arguments «are. I don't

17 make up my mind until I find out what is goinc 2n in this

7 18 court. I can't speculate about these things.
19 All ght.
20 (End of sidebar.)
21 THE COURT: Any just cause or re on why the defencant

22 should not be sentenced by this Court?
23 MR. BERNSTEIN: No, your Honor.
f° 24 THE COURT: Do you take issue with any of the

25| statements in the probation report? If so, as to which

 

 

 

JOSEPH BARBELuA OFFICIAL COURT RFPORTER

APP. 0493
» %

Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 16 of 96 PagelD #: 6373

+. .
- AA Bw am Be oe water ede A ote a

 

hice 1 statement you take issue.
2 MR. BERNSTEIN: Your Honor, our view is this. The
3 last time we were before your Honor for the plea in this case,
4 your Honor stated that quote, and this is on page 3 of the
5 transcript, I will not pass sentence upon him, referring to Mr.
6 Friedman, unless I have that type of a report which, referring
7 to observation and study, to be done in Springfield, Missour.
8 Your Honor, I --

9 THE COURT: I think at that time didn't you advise the

10 Court that he was under a private psychiatrist's care?

: 11 MR. BERNSTEIN: I am sorry?

= 12 THE COURT: Didn't you advise the Court likewise at

7 13 the time that he was under private psychiatr > care?
14 MR. BERNSTEIN: That's correct.
15 THE COURT: And generally in criminal cases when there
16 is an individual in private psychiatric care they submit to th:
17 Court what the opinion and the diagnosis, or prognosis, or the
18 opinion of the psychiatrist might be so that the Court will
19 have what you call an interested and disinterested psychiatric
20 report to base its determination on.
21 MR. BERNSTEIN: Your Honor, there's been no report
22 prepared.
23 THE COURT: I didn't say that there was a report. But

4 24 generally one is filed with the Court. It's unusual where a

25 person has psychiatric treatment with their own personal

 

 

 

TOCFPH PARRELLA OFFICTAL COURT REPORTER

APP. O4294
SN Naot. 28 ait

‘Case 2:06-Cv-03136-JS _Document 41-10 Filed 01/28/21 Page 17 of 96 PagelD #: 6374

ee bee ew aw Cate os BeFuetede ds = ar © cite

 

[- ; 1 psychiatrist, and given permission to attend that psychiatrist
12 for the purpose of receiving that treatment or these
owe consultations where it isn't given to the Court, whether it
4 been in camera, no camera, whatever you want to call it, so
5 that the Court will have something to base whatever the opinion
6 may be of tie psychiatrist's consultation in the Court's
7 Opinion could have reasonable -- some reasonable basis for the
8 statement you might make as to his mental attitude or his
9 mental deficiency.
10 That's what -- if you are going to ask me to look at
11 him as a person with mental problems don't you think it would
12 be proper under the circumstances for you to file -- that you
13 make it available as to the reason why he committed whatever
14 acts to which he has now pled guilty to?
15 MR. BERNSTEIN: First of all, the plea didn't take
16 take place until after 5:00 Friday afternoon. Your Honor had
17 previously stated that your Honor was going to send Mr.
18 Friedman to -- there was no hesitation in your Honor's ruling
19 that you would send -- you said you would not pass sentence
20 upon Mr. Friedman until --
21 THE COURT: I was under the assumption we were going
22 to receive a psychiatric report. When you have a personal
23 psychiatrist who's been treating him for the various -- I
_ 24] suppose mental improprieties that he may have, or mental abuse

25 that he may have, or mental conditions that he may have -- I

 

 

 

JOSEPH RAR2ZELLA OFFICIAL COURT REPORTER

APP. 02495
esi

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

“Case 2:06-Cv-03136-JS_ Document 41-10 Filed 01/28/21 Page 18 of 96 PagelD #: 6375

wt eA eee Be es

 

 

know my psychology very well. I sat in Kings County for seven

years as a judge in the State Supreme Court. So none of this

is new to me. None of this is new to me. I have all that

experience.

But I assumed that I would get from the defendant
something to give to this Court to rest upon in order to send
the matter to a psychological federal institution.

MR. BERNSTEIN: Your Honor, I never gave --

THE COURT: I don't have to tell you how to practice

law. I will tell you that right now. You will be in trouble.

Don't place that on me.

MR. BERNSTEIN: Certainly I will not.

THE COURT: I gave you what I thought was the opinion

of the Court. And don't place it on me as to what you thought,

because lawyers show should know. I will not accept it from

lawyers. It makes it look like it's the judge. I know what I

am doing. I don't have any problem with it. None whatsoever.

MR. BERNSTEIN: Your Honor, I relied on --

THE COURT: Do you wish to submit a psychiatrist
report from your own psychiatrist?

MR. BERNSTEIN: If it would make a difference in terms

of --

THE COURT: I don't know that. How can I take --

MR. BERNSTEIN: In that case I would.

THE COURT: It's like reading a book that hasn't been

 

JOSEPH RBARBELLA OFFICIAL COURT REPORTER

APP. 0496

 
ae

a

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:06-cv-03136-JS_ Document 41-10 Filed 01/28/21 Page 19 of 96 PagelD #: 6376

ae em ke ee

 

 

written.

MR. BERNSTEIN: I would like that opportunity. And if
there is any doubt in the Court's mind as to whether Mr.
Friedman should be sent to Springfield, we rely upon the --

THE COURT: I didn't say I had a doubt. What I said
is that the psychiatrist at the institution should have a right
likewise myself to review what type of constitution he has,
what type of -- what he has said so they could make a fair and
accurate statement as to being incompetent, or schizophrenic or
paranoid, or whatever it might be.

MR. BERNSTEIN: We are not suggesting he is
incompetent.

THE COURT: I know you are not. I am sorry I used
that word.

MR. BERNSTEIN: We would be happy to ask the
psychiatrist or psychologist who has seen Mr. Friedman to
prepare a written report and forward that report to the
psychologist or psychiatrist in Springfield, and to send that
to the Court as well, if that would assist the Cov~t.

THE COURT: I am not going to adjourn the sentence.

Do you have an objection?

MR. O'REGAN: I do, your Honor. I have an objection
to adjourning this sentence.

THE COURT: I am not going to adjourn it.

MR. BERNSTEIN: We are not asking that it be

 

JOSEPH BARRELBA QF FICTAL COURT REPORTER

APP. O297

 
‘Case. 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 20 of 96 PagelD #: 6377

Oo OA me hn 8 ee ee

 

 

10
a 1 adjourned.
2 THE COURT: No, I am not going to do that. The
PE defendant is going to be sentenced. If the defense wants to
4 submit some psychological report after sentencing --
5 MR. O'REGAN: Perhaps in context of a Rule 35 motion,
6 of course I have no objection.
7 THE COURT: I am thinking of submitting a -- what I
8 will do here and either after the end of the -- whatever is
9 done this morning as to the sentence that they be permitted to
10 submit it to the Court. And if I send him for study, submit it
? ll to the Cour: and I will send it to the institution where he is
— 12 going to be sentenced to. But the sentence will not be
13] adjourned. ‘
14 MR. O'REGAN: Thank you.
15 THE COURT: First I must hear what he has to say about
16 sentence.
17 MR. BERNSTEIN: I take it, then, your Honor's previous
18 statement when we were in court wherein you said you would not
19 pass on sentence until the evaluation and study, is your Honor
20 saying something different?
21 THE COURT: I want to hear your allocution. I am not
22 going to -- first I want to hear your allocution oo what you
23 say should happen to Mr. Friedman. What you think about
ra 24 sending him to an institution for the purpose of psychiatric
25 evaluation is --

 

 

 

JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. 0498
’

3 Case 2:06-Cv-03136-JS . Document 41-10 Filed 01/28/21 Page 21 of 96 PagelD #: 6378

ae

10

11

12

13

14

15

17

18

19

20

21

22

23

24

25

1 meee he ee

 

 

11

MR. BERNSTEIN: This is our view of sentencing. we
believe that in light of the state sentence Mr. Friedman is
expected to receive that it would be beneficial to Mr.
Friedman's therapeutic care, since there are federal fac ities
which are better equipped to deal with the kind of problems
that Mr. Friedman has, that Mr. Friedman be sentenced, and as
the prosecutor has already requested, but for different reasons
than the prosecutor requested, to be a ten-year jail sent ce.

So we do not in that sense oppose the government's
request in that regard. |

THE COURT: Well, one of the reasons that I am asking

you to send in your personal psychiatrist report is that the

Court has received numerous letters, well over three or four

hundred, maybe five hundred letter as to what they expect of
Mr. Friedman as far as sentence is concerned.

I have receive also some letters which have been sent
in his behalf from other students that + re in hish school,
that he taught them in high school, and I received some letters
from other persons. But nowhere in the volume that were sent
by private citizen as to what they feel the sentence should be
with r ‘erence to Mr. Friedman.

But I will not base my sentence on letters that I
receive. I base the sentence on what you say, as far as your

understanding of the defendant and what you feel are mitigating

factors in his behalf. And that must be done now.

 

 

HGSEPH RAXRELLA OFFICIAL COURT Ri. “RTER

APP. Oo499
2 $

{. ‘

“Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 22 of 96 PagelD #: 6379

we ae BH kW mi he = ee te

 

 

12

I 1 MR. BERNSTEIN: The mitigating circumstances are as

e
u

2 follows. Mr. Friedman faced with an enormity of charges in

3 Nassau County chose of his own volition this past Friday

4 afternoon to enter a plea of guilty to each and every felony

5 count, some 40 odd counts. |

6 THE COURT: When you say chose of his own volition,

7 you are not telling me that he just decided he is going to

8 plead guilty to such charges and that he did so not because he

9 is guilty, but just because he is going to help the public?

10 MR. BERNSTEIN: I said of his own volition.
1l THE COURT: I know.
- 12 MR. BERNSTEIN: It was his decision.
a Lis THE COURT: What you're saying -- what I would like to
14 know is that he pled guilty because he was guilty.
15 MR. BERNSTEIN: Of course, that is --
16 THE COURT: That's what I want to know.
ahr MR. BERNSTEIN: That's the only way a defendant can
18 plead. Unless it's a plea under North Carolina and that's not
19 the case here.
20 THE COURT: All right. I wasn't there.
21 MR. BERNSTEIN: He allocuted to the --~
22 THE COURT: Remember, counsel, I was not in the state
23 court when he took the plea, nor when the court --
4 24 MR. BERNSTEIN: He pled. It was the standard. It was

25 not a North Carolina --

 

 

 

JOSiri BATIELLA OPESCTAL Che R°TCRTER

APP. O500
‘Case 2:06:cv-03136-JS Document 41-10 Filed 01/28/21 Page 23 of 96 PagelD #: 6380

—

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

SA eee

 

 

13

THE COURT: One other thing. When he gave the
allocution as to his admission of the 49 counts that he pleaded
guilty to, because I read a synopsis of it somewhere, the 49
counts --

MR. BERNSTEIN: It vas in that range, in that area.

THE COURT: Okay.

MR. BERNSTEIN: Following the plea Mr. Friedman went
voluntarily to the Nassau County Police Department where he
made a lengthy statement.

THE COURT: What I would like to know and what I would
like to get out of you are any mitigating circumstances to be
considered, as is the defendant's right to have something said
about him that sort of increases his right to have a lesser
sentence than he would ordinarily get.

That's what we are talking about in mitigating
circumstances. I would like to know that.

I was not in the state court. I cannot hear his
plea. I don't even know what the indictment charges, except
what I read in the newspaper now and then. That's all I know.
And I would never take issue with that in this court nor was it
to be made a statement in this court.

MR. BERNSTEIN: I know it sounds strange, but
mitigating in terms of Mr. Friedman in the federal case would
not be reflected by your Honor reducing the sentence.

THE COURT: Any acts that he had committed in

 

 

JOSEPH RBARBELLA OFFICIAL COURT REPORTER

APP. os01
‘

=

10

ll
12

3

14

15

16

17

18

19

20

21

22

23

24

25

Case'2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 24 of 96 PagelD #: 6381

 

 

14

violation of law are no different than the acts that are placed
in the probation report as to his -- as to crimes he

committed. Even acquitals, they would still stay as crimes he
committed for the Court to determine as to what would be a
proper sentence under the circumstances.

MR. BERNSTEIN: Your Honor, as I stated earlier in
light of his expected sentence, we would concur with the
government's recommendation.

THE COURT: The government can't tell me how to
sentence. They gave me a letter saying they wanted ten years.
That's admissible. I will take that. That doesn't mean that
he is going to -- I still have the control over sentence. I am
not under the guidelines in this case. They haven't taken my
discretion away from me yet.

MR. BERNSTEIN: Your Honor, the mitigating --

THE COURT: They will as soon as they get all the
guidelines. They are going to send them down to Congress.

MR. BERNSTEIN: Mitigation in this case --

THE COURT: Okay.

MR. BERNSTEIN: In our view mitigation in this case
would be Mr. Friedman being placed, as I said earlier, ina
federal institution where he could receive therapeutic
assistance. That's our view in order to better -~- that there
are better facilities and that we would ask the Court to

sentence Mr. Friedman to the maximum ten-year jail sentence in

 

JOSEPH BARBFI.-LA OFFICIAL COURT REPORTER

APP. O502

 
Case.2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 25 of 96 PagelD #: 6382

|

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

15

this case, and to do designate Mr. Friedman to a facility such
as Springfield where Mr. Friedman could be evaluated, and then
later sent to federal facility where he could best serve his
jail sentence.

So in that sense the government and I or Mr. Friedman
agree on the jail sentence. And if your Honor is looking for
the reason for that, it would be Mr. Friedman has, as I started
to say after the --

THE COURT: I don't see any difficulty with you

‘agreeing to a ten-year sentence under the circumstance,

agreeing to a concurrent sentence in the state.

MR. BERNSTEIN: That's correct, your Honor.

THE COURT: I know it's correct.

MR. BERNSTEIN: That's what your --

THE COURT: I know what the bottom line to it is.

All right. I am not going to do that. No one is
going to tell me how the sentence should be served and where
it's going to be served, anymore than I will tell a state court
judge how to sentence and how they are going to serve their
sentence.

MR. BERNSTEIN: Our request is that Mr. Friedman
following his plea in the state went to the police station
where he was debriefed for some period of three hours or more

concerning activities in addition to those to which he already

pled guilty.

 

JOSEPH RARBELLA OFFICIAL COURT REPORTER

APP. os503

 
ae |

10
1a
12
L'3
14
15
16
17
18
19
20
21
22
23
24

25

eid “ihm mae Base =

 

 

And I think if your Honor wishes to question the
sergeant from the police department who --

THE COURT: No.

MR. BERNSTEIN: Who took Mr. Friedman's statement,
which incidentally was recorded by a court reporter. Her name
is Sergeant Frances Gallasso.

I think your Honor would hear support for the
statement I am making, which simply is that Mr. Friedman
provided extremely valuable information to the Nassau County
Police Department in connection with their continuing
investigation.

And that information, your Honor, was information that
he gave voluntarily. He did not have to give it. It was well
beyond any charges that were pending against him.

The information he gave was of enormous value,
enormous value to the police department, enormous value to the
people of Nassau County, and what we are asking your Honor to
do in light of the fact that Mr. Friedman is now beginning on
the road back in terms of rehabiliation and therapy that your
Honor permit Mr. Friedman to have that opportunity.

He certainly is going to be incarcerated for an
extraordinary long period of time and we ask the Court to use
it's good offices in permitting Mr. Friedman to be in the kind
of a facility where he could continue that therapeutic

process. And it's a process that I think your Honor has seen

 

 

JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. o504
etd ae cy 3U

“Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 27 of 96 PagelD #: 6384

BO Ee Bee eo i ae kd Are ee rts ee bite ade ow a

 

17

re 1 clearly being commenced last Friday.
2 If your Honor wishes us to submit a further report
3 from a psychiatrist, psychologist in addition to what I am
4 stating the morning we would be pleased to do that.
5 But I think, your Honor, the events of last Friday
6 speak more eloquently about what is happening in this case and
7 I would ask your Honor -- and if your Honor would desire to ask
8 Sergeant Gallasso about what happened on Friday and --
9 THE COURT: No, I will not ask that. That is strictly
10 within their own province. It is a state matter that this
1l court should not be involved in. I know he has pled to
12 whatever he did. And what he did after he took the plea should
[ 13 be given to the judge in the state court for mitigating
14 Purposes. That's not for me.
15 MR. BERNSTEIN: We are asking, your Honor -- we are
16 asking that I document the mitigating factors and that's what I
17 am doing. I am telling your Honor that Mr. Friedman provided
18 valuable information in the context of an investigation which
19 is most pressing.
20 Now, in terms of the federal case, your Honor, there
21 were efforts early for Mr. Friedman to assist the federal
22 government in its investigation of the distribution and
23 manufacture of child pornography.
[ , 24 It is perhaps unfortunate, but fortunate in another

25 regard that Mr. Friedman is not -- and I think the government

 

 

 

JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. Os505
‘Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 28 of 96 PagelD #: 6385

10

11

12

13

14

eS

16

17

18

19

20

21

22

23

24

25

-- SER O teet A ee owes os Besar inds 2 ow

 

 

18

has not contested that he is not a manufacturer, is not a
distributor.

THE COURT: Outside of his own personal use he did not
economically profit from the --

MR. BERNSTEIN: I think that is exactly the kind of
defendant that stands in front of the Court at this time, an
individual who has a private -- he has a private obsession. He
cannot give the government information about the vast network
of manufacturing of child pornography.

THE COURT: But he was found with lots of other
pornography books. He is only charged with one.

But I found as I read one of the reports somewhere
about a stack of -- about maybe a foot and a half, two, three
feet.

And this Court is familiar with those pornography
books because of the hearings I hold on the ones that are taken
by Customs when they come into the United States. The books
run no thicker than a quarter of an inch, maybe a little less.

And if you take three feet of pornographic books at
less than a quarter of an inch you would have say a minimum of
a total of maybe five hundred, maybe 4 hundred, maybe three
hundred and fifty.

MR. BERNSTEIN: I think if we could ask the --

THE COURT: Pretty close. Agent McDermott could tell

us how many books were seized.

 

 

JOSEPH BARBFLLA OFFICIAL COURT REPORTER

APP. O506

sae
gt

“Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 29 of 96 PagelD #: 6386

- he Oe es en tw hs et

 

19
7 . 1 MR. O'REGAN: Your Honor, we are not hearing evidence
2 on the --
“3 THE COURT: I am just telling you I don't want it. I

4 know he had a stack.

5 MR. O'REGAN: Your Honor, it was not three feet. It

6 was about a foot.

7 THE COURT: About a foot. Okay.

8 MR. BERNSTEIN: I don't think it was any more than

9 five hundred pages. I don't know. I don't think that is

10 Significant. I think what is significant --

ll THE COURT: It is only significant from the standpoint
12 of view rather than of my making an assessment as to what I

Lo 13 should do with him today.
14 MR. BERNSTEIN: Your Honor, it is significant in our

15 view as to --

16 THE COURT: I haven't --
17 MR. BERNSTEIN: This is a man with private obsession.
18 THE COURT: May I say something to you? I am only

19 looking at the point of whether the pornography magazines are
20 the consequence that gave him the incentive to practice the

ail abusiveness they did.

22 MR. BERNSTEIN: Didn't give him the incentive.
23 THE COURT: Something.
ees 24 MR. BERNSTEIN: They were a reflection of what is an

25 emotional problem.

 

 

 

TOSFPH 37 PRET.LA OFFICIAL COURT REPORTER

APP. O507
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21’ Page 30 of

é

r

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

96 PagelD #: 6387

- me we Aw te he a ee

 

 

20

THE COURT: Reflection as opposed to incentive. You
can do that. But being a professional individual I wouldn't
say it's reflective. I would say obsessive type. There is a
distinction between the two words.

MR, BERNSTEIN: Judge, I am --

THE COURT: It hate to get grammatical, but I can't
help it here.

MR. BERNSTEIN: What I am saying is the presence of
the magazines was just another indication of Mr. Friedman's
problem. That's all. Nothing more than that. But he was not
a manufacturer. There's never been any -~

THE COURT: Definitely.

MR. BERNSTEIN: Or that he used any of these children
to manufacture.

THE COURT: Might have put them on computer.

MR. BERNSTEIN: I am sorry?

THE COURT: Might have been on the computer that he --
didn't he have computer that he dubbed in?

MR. O'REGAN: Yes.

THE COURT: Some of these abusive materials.

MR. O'REGAN: Yes.

THE COURT: What do you call that? That's
Manufacturing. That may not be what you call profiting, but it
sure is manufacturing.

MR. BERNSTEIN: No, your Honor. If I may interrupt?

 

 

JCSEPH RARSFLLA OFFICIAL COURT REPORTER

APP. o508
‘Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 31 of 96 PagelD #: 6388

10

LL

12

13

14

15

16

17

18

19

20

21
22
23
24

25

hime Patches as

 

 

21

THE COURT: What do you call it?

MR. BERNSTEIN: It was not that. He had it in his
possession. He was so charged in Nassau County with having
pornographic computer disks.

THE COURT: Yes. Some of which he put -- he gave the
input that he gave that software. As we call it, input of the
abusive material.

MR. BERNSTEIN: No, that is not correct.

THE COURT: That's not true?

MR. BERNSTEIN: I see. Okay. If that is in, we --

THE COURT: Didn't he dub it in with some of the
material? Didn't he dub it in as some material that he was
teaching with -~ as computer software that he was --

MR. BERNSTEIN: No, your Honor, he did not.

THE COURT: Let me hear from Mr. O'Regan.

MR. O'REGAN; There were the statements of the boys
that Mr. Friedman abused and sodomized which indicated that
when they would go into the classroom to the computer screens,
there were occasions when pornographic materials were depicted.

THE COURT: That's what I read.

MR. O'REGAN; On the screen itself.

MR. BERNSTEIN: That's right. But he didn't
manufacture those screens as if you lifted the magazines out.
We are not contesting the -- I am saying that he didn't

manufacture. These were disks like the magazines. There were

 

 

JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. O509
c

J

r

Lu

Case'2:06:cv-03136-JS Document 41-10 Filed 01/28/21 Page 32 of 9

10

Le:

12

13

14

is

16

17

18

19

20

21

22

23

24

25

6 PagelD #: 6389

a. és he me ee me ih hg

 

 

22

very few in number. We are not contesting that.

MR. O'REGAN: We don't know where those disks came
from, whether he bought them or whether he programed them in
himself.

MR. BERNSTEIN: Your Honor --

THE COURT: I understand. A misunderstanding can be
had by a judge. No judge is infallible. My understanding is
that he had dubbed them in through the regular disks.

MR. BERNSTEIN: No. They are commercially available.

THE COURT: Inbetween the --

MR. BERNSTEIN: Those are commercially available
computer disks that one can buy. So that there is nothing
that --

THE COURT: I can be wrong.

MR. BERNSTEIN: There is also not child pornography
that --

THE COURT: I might have misread it. I can be wrong.

MR. BERNSTEIN: They are not computer disks. The
written material was far more offensive, your Honor, than
the --

THE COURT: I have been through loads of these.

MR. BERNSTEIN: Much more offensive than the computer
which is very crude in nature. As I said it's commercially
available.

So the situation then, your Honor, is such that as I

a

 

 

JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. O510
ye
ee

es

10

11

12

13
14

15

16

17

18

19

20

21

22

23

24

25

~ “ase 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 33 of 96 PagelD #: 6390

ok ee A ee

 

 

23

said there is really no cooperation of Mr. Friedman that he
could have provided to the federal -:overnment. There was an
attempt made early on and he gave small bits of information, as
best as he could, as to where he purchased these.

And Mr. O'Regan in all candor said that that really
was not of any use because the federal government knew about
that.

Well, that was not Mr. Friedman's fault. Obviously he
can't tell them because he doesn't know any more. The
Situation was radically different in Nassau County on Friday, I
would submit. And I submit that your Honor should give credit
in terms of mitigation to Mr. Friedman for the efforts that he
made.

THE COURT: You just consented to ten years. Now you
want me to give him credit. How do I do that?

MR. BERNSTEIN: By sentencing him to ten years ina
federal facility. That's what we are -~-

THE COURT: Concurrent?

MR. BERNSTEIN: Your Honor doesn't have -o say
anything about concurrent. Your Honor simply has to sentence
him to ten years.

MR. O'REGAN: That can cause the state jude to concur
on the --

THE COURT: He will be on there on the state --

MR. BERNSTEIN: I am sorry?

 

 

JOSEPH BARsELLA OFFIC LAL COURT REPORTER

APP. Oo511
‘Case 2:06-Cv-03136-JS Document 41-10 Filed 01/28/21 Page 34 of 96 PagelD #: 6391

4

- 4
LJ

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A ee on eed me he oe

 

 

24

THE COURT: My sentence can be given to him, then the
state gives him concurrent, then we are really in trouble.

MR. BERNSTEIN: You are not in trouble. That's what
the understanding was of what would happen.

THE COURT: But I wasn't there.

MR. BERNSTEIN: I understand.

THE COURT: It's like controlling the --

MR, BERNSTEIN: Judge, we certainly are not trying to
control the federal court.

THE COURT: In any event I have my own way of doing

this.

First of all, Mr. Friedman, do you have anything to
say?

MR. BERNSTEIN: There were some other points in the
report.

THE COURT: Does he rest on his own statement?

MR. BERNSTEIN: Your Honor, there are some things in
the report which we should address.

THE COURT: Which?

MR, BERNSTEIN: Presentence report.

THE COURT: I asked you about that when we started.
That's exactly what I asked you.

MR. BERNSTEIN: We are not peeeing to that, your
Honor. I just wanted to look through it. Before we leave that

subject, your Honor, there is one point. It's insignificant I

 

 

JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. 0512

~~
. ‘Case 2:06:cv-03136-JS Document 41-10 Filed 01/28/21 Page 35 of 96 PagelD #: 6392

mR me ee em he mee

 

25
2, suppose, but in the interest of accuracy it should be
2 corrected.
. 3 THE COURT: What is that?
4 MR. BERNSTEIN: On page 2, the last word on that line

5 says, quoting, I have none to see. I believe that word should

6 be sell.

7 MR. O'REGAN: That's correct, your Honor.
8 THE COURT: I see. Okay.
9 MR, BERNSTEIN: Then on page 3, 9 lines from the top

10 of the page, your Honor. On page 3 there is a reference made
11 to two pornographic photos sent to Mr. Friedman. The same

12 reference is made on page 4.

13 THE COURT: Where is that again?

14 MR. BERNSTEIN: Nine lines from the top of the page.
15 THE COURT: Nine lines.

16 MR. O'REGAN: I don't know what the factual

17 inaccuracies are.

18 MR, BERNSTEIN: I don't believe there were

19 pornographic --

 

 

 

20 MR. O'REGAN: Yes, they were.
21 MR. BERNSTEIN: I seen the photos that were -<
22 THE COURT: Don't argue before me the --
23 MR. BERNSTEIN: Perhaps we could ask Agent McDermott.
P° 24 AGT. MC DERMOTT: Yes, they were.
25 THE COURT: All right.
JOSEPH BARBELLA OFFICIAL COURT REPORTER

APP. o513
‘Case 2:06-cv-03136-JS_ Document 41-10 Filed 01/28/21

*

Page 36 of 96 PagelD #: 6393

OAR dence ae be it ee OEP ate Ss Bo -ccmmeedchs

 

26

. 1 MR. BERNSTEIN: Well, those are our objections, your
2 Honor.
"3 THE COURT: Okay.
4 MR. O'REGAN: I have a correction.
5 THE COURT: Let me have it.
6 MR. O'REGAN: In light of what Mr. Bernstein has just
7 said I am surprised he hasn't brought it out before that it is
8 the defendant's version.
9 MR. BERNSTEIN: I think that should be followed by --
10 THE COURT: What page?
11 MR. O'REGAN: Page 6, your Honor.
- 12 MR. BERNSTEIN: I was going to get to that.
L 1:3 THE COURT: Second paragraph?
14 MR. O'REGAN: The defendant indicates that he
15 emphatically denied acting out or being involved in any way in
16 child abuse or with the state charge, and in fact of course he
17 pleaded guilt.
18 MR. BERNSTEIN: We ask that to be changed. We ask
19 that it be changed to Mr. Friedman.
20 THE COURT: Where is that? I have this page.
21 MR, O'REGAN: Your Honor, it's the bottom paragraph of
22 page 6. With regard to the pending Nassau County charges the
23 defendant: asserts without equivocation that they are totally
f 24 untrue. Of course he was not telling the truth when he said
25 that to the pretrial --

 

 

JGSEPH BARGSELLA OFFICIAL CONRT REPORTER

APP. 0514

 
Case 2:

r

Ftc
.

06-cv-03136-JS Document 41-10 Filed 01/28/21' Page 37 of 96 PagelD #: 6394

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

=a .
> FARA bw ee ee Bie bs ag

 

 

27

MR. BERNSTEIN: He didn't say it to pretrial services.

THE COURT: This is prior.

MR. O'REGAN: The probation officer.

THE COURT: That's prior to the plea.

MR. BERNSTEIN: He didn't. That's right. So we would
ask that that be modified.

THE COURT: Prior to the plea.

MR. BERNSTEIN: Could we --

THE COURT: He pled guilty. This was the statement
following his plea of guilty to the probation department
prepared by the defendant and his attorney.

MR. BERNSTEIN: We ask that that sentence be modified
to indicate that Mr. Friedman has admitted his involvement in
that Nassau County charge.

MR. O'REGAN: I ask only that a new sentence be added
that after plea in this state change the defendant now admits
them. But I think it's important that it be indicated in that
report that he lied to pretrial services.

MR. BERNSTEIN: He did not speak to pretrial services.

MR. O'REGAN: The probation --

MR. BERNSTEIN: That is not correct. He never spoke
to pretrial services. These are statements made by counsel
based on a not guilty plea.

THE COURT: Nassau County believes without

equivocation that they are totally untrue.

 

JOSEPH BF PAPA OPFTICTAL COURT REEORTER

APP. O515

8 eee

 
3 ry

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

“Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 38 of 96 PagelD #: 6395

ee ee

 

 

28

MR. BERNSTEIN: Judge, that was --

THE COURT: I will add totaliy untrue prior to the
plea, now admitted.

MR. O'REGAN: That's fine.

THE COURT: Sure. Not on your plea. Prior to the
state plea. Does that --

MR. BERNSTEIN: What is important is this was not Mr.
Friedman's statement to anybody in pretrial. This was my
statement to pretrial services based upon Nr. Friedman's plea
of not guilty in Nassau County which existed until Friday and
there is --

THE COURT: That may be true, but the words themselves
are not what you would call legalistic words. Legalistically
is that he pleaded not guilty.

MR. O'REGAN: This was not --

MR. BERNSTEIN: That's my understanding. It shouldn't
be held against Mr. Friedman because it was not his statement.
It was my statement.

MR. O'REGAN: I wonder where the phrase in the middle
of page 6, the defendant vehemently denies quote acting out
unquote, for example, sexually abusing any of the acenits in
his computer class.

I can't imagine that if this was a technical assertion
that Mr. Bernstein --

MR. BERNSTEIN: When one enters a plea of not guilty

 

JCSEPH BARE FSLEA OP PTCTAT. CONRT REPORTER

APP. O516

 
: Case'2:06-cv-03136-JS. Document 41-10 Filed 01/28/21 Page 39 of 96 PagelD #: 6396

ry

10

li

12

13

14

15.

16

17

18

19

20

21

22

23

24

25

ee md ee

 

 

29

and asks for jury trial that is vehemently a way of saying, not
guilty. I didn't do it.

That's a lawyer's statement.

THE COURT: When he enters a plea of not guilty, what
he's saying is, I am presumed innocent under the law and the
government will have to prove or the state has to prove it.

That's what it is, not vehemently denies. It's a
presumption which he's entitled to under the law as to the
presumption of innocence.

Even if they are guilty and they are represented by
lawyers they try their case. And if the jury finds them
guilty, that's it. If not, the presumption doesn't change.
They're acquitted. It's not a vehement denial.

In my court he can get up and say I really deny any
part of this. He didn't say that. What he said was, I am not
guilty.

MR. BERNSTEIN: So what I am saying, your Honor, is
that's my word.

THE COURT: I am not going to get into semantics of
words. I will do it my way. That the statement is totally
untrue prior to state plea, now admitted.

MR. O'REGAN: That's fine.

MR. BERNSTEIN: Could we add also the fact of his last
statement to police.

THE COURT: No. Nothing to do that with.

 

sCouti] JARGOLLA OFFICIAL COURT SFPORTER

APP. OS17

 
~ Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 40 of 96 PagelD #; 6397

me he ee

?

 

r 30

E : 1 MR. BERNSTEIN: Excuse me?
. 2 THE COURT: Nothing to do with that. Now admitted.
"3 MR. BERNSTEIN: That is a presentence report.
4 THE COURT: I understand. This was made prior to

5 coming into my court. It doesn't make any difference that it

6 was made prior to the state court. And I will accept it that

7 way.
8 All right.
ate oes 9, _MR. BERNSTEIN: We would ask again, your Honor, that

10 your Honor make note it is only a sentence to be added in there
ll following the statement, state plea. Just one-sentence

12 following state plea.

Lk 13 THE COURT: I already said prior to the state plea he
14 said they were untrue and now it's admitted.
15 What more do you --
16 MR. BERNSTEIN: You can Say that the --
; 17 THE COURT: I like my words. I always like the words
18 I use. For some reason they always seem to be upheld by
19 whoever is arguing.
20 I am not playing lawyer here. I am just playing
21 judge. As long as you say, as an act, I might aswell do that,
22 too. }
23 All right.
[_, 24 MR. BERNSTEIN: We are just asking.
25 THE COURT: Now Mr. Friedman has a right to make a

 

 

 

JOSePil sAius ELLA GrFiCIAL COURT NabonieR

APP. o518
,

t
et

Case’ 2:06:cv-03

Y

|
i

10

ll

12

U3

14

15

16

17

18

19

20

21

22

23

24

25

136-JS _ Document 41-10 Filed 01/28/21 Page 41 of 96 PagelD #: 6398

-2-. wt 2 me he oe

 

 

31

statement. If he doesn't want to, he may rest on your
statements that have been made to the Court.

THE DEFENDANT: I request the Court to provide me with
some assistance with my problem,

. THE COURT: I am sorry?

THE DEFENDANT: I'm asking the Court to assist me, to
help me with my problems. I am sorry for my action.

THE COURT: You realize that you caused a tremendous
amount of acrimony in a town known as Great Neck.

THE DEFENDANT: Yes.

THE COURT: You realize that the persons' lives that
you have effected are young lives whose mental attitudes are
effected. And to have a professional, an individual who gets
in with young people all of your life and to have this type of
abuse on children is something that doesn't leave them for many
years.

_ As a matter of fact, I am sure you know what the
statistics show as to the future of children that have been
abused by their parents or by outsiders. I am sure you know
that, too.

I don't have to place that into your mind. You know
what I am talking about.

Situations become difficult for them whereas

ordinarily they would have no difficulty with them. You know

that, don't you, Mr. Friedman?

 

 

TOSSPH RARBFILA - OFFICIAL COURT REPORTER

APP. o519
“Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 42 of 96 PagelD #: 6399

-

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

wt nk meee he ee Ke

 

 

32

THE DEFENDANT: Yes.

I also humbly request that I be allowed to voluntarily
surrender to Springfield.

THE COURT: What?

MR. BERNSTEIN: I humbly request to be allowed to
voluntarily surrender to the Springfield facility.

THE DEFENDANT: This week is a holiday week in my
religion and we take it all very seriously.

THE COURT: What do you have to Say?

MR. O'REGAN: Quite a few things.

THE COURT: All right. That's why we are here.
MR. O'REGAN: This case cries out for the maximum
sentence and the maximum fine. And the government in its
letter now before you respectfully recommends that in that
sentence the maximum sentence be imposed.

First I want to respond to a couple of things that Mr.
Bernstein has said, primarily concerning the production of
child pornography and I will preface it by saying the
government has no evidence that Mr. Friedman sold child
pornography as a distributor.

But we do know, your Honor, that he keeps these
pornographic computer disks which I previously described to you
in the bail hearing and gave these to 8 and 12-year old boys to

bring home so that they could use them on their own personal

computers,

 

 

JOSHr PT PRELLA OFFICTAL CONRT REPGRTER

APP. O520
>

ry

10

1l

12

13

14

15

16

17

18

19

20

21

22

23

24

25

‘Case 2:06-Cv-03136-JS Document 41-10 Filed 01/28/21 Page 43 of 96 PagelD #: 6400

wt A ee he i ee ee

 

 

SIS

So he didn't just viciously violate them in his
basement.

THE COURT: Isn't that one of the bases for the --
that was one of the things that mene) out in the --

MR. BERNSTEIN: No, your Honor, that is not the --

THE COURT: No?

HR. O'REGAN: Those are things which came afterwards.

In addition, your Honor, when Mr. Friedman and his son
took photographs of the boys that they abused and sodomized in
the actual process of sodomizing the -- in other words, one of
them would be sodomizing a little boy and the other would be
shooting pictures of him.

Now, in all of this talk about a statement on Friday
and that was something that Mr. Friedman continued to
vehemently deny and so we have pictures floating out there of
little boys being sodomized. We don't know where. And Mr.
Friedman won't tell us.

So we do have a personal production of child
pornography and it's something that the investigation of which
has been stymied.

Now, of course, this is a very serious crime, your

 

Honor, and we know that Arnold Friedman used the children
pornography that he received in the mail to seduce and to bring
into the fold these young boys.

But before we get to those boys we also have the kids

 

 

JOSHPU BARTRLLA OFFICTAL COUuRT FEPORTRR

APP. O521
Case'2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 44 of 96

10

ll

12

13

14

15

16

17

18

16

20

21

22

23

24

25

PagelD #: 6401

 

~children.

 

34

that are in the child pornography itself, the children that are
pictured in the children porography. And it's those people,
those little children that the child pornography laws are
enacted to protect.

And this is precisely the kind of a case which cries
out for the enforcement of those laws which is important to
limit the demand for children pornography, and hopefully some

day to limit its production and to limit the exploitation of

But beyond that in this case, of course, we have the
use of that child pornography to go after, the actual sexual
abuse of the little boys that Mr. Friedman has lured into his

trust and affection.

And I think that is well documented, your Honor, by
the copy of the -- the statement of one of the little boys that
I annexed to my sentencing letter.

I can think of no more graphic way to explain to your
Honor what happened in the basement of that home than to refer
you to that statement in which that little boy talks about the
computer forms on the screen. He talks about the child
pornography left in the bathroom for the children to read and
he talks about the horrible way in which Arnold Friedman
attacked, abused and sodomized the boys in his class.

So, your Honor, this is a case for you to exercise

your broad discretion. I believe that this is a case for you

 

TCSPPH BARRFULA OPFICTAL CouatT RYPORTER

APP. O522

 
3; ‘8
’ .

Case 2:06:cv-03136-JS Document 41-10 Filed 01/28/21 Page 45 of 96 PagelD #: 6402

f 7

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

oe

 

 

35

to exercise your wisdom as a judge anc to say this is a man
that must be punished.

Now, Mr. Friedman in an effort to get more hospitable
accommodations is willing to agree to the ten-year sentence
because that of course will be a minimum sentence under his
state plea. So that if your Honor sentences him to ten years
he hopes then to spend it in a federal facility rather than one
of our state facilities.

But I also think that a fine is very important in this
case. I think that a fine is what will be real punishment here
because it will tell Mr. Friedman you can't manipulate the
system and serve your sentence wherever you please in a more
hospitable federal facility, but we are also going to punish
you in the pocketbook.

We are going to make this a very meaningful sentence
and we are going to punish you and we are going to tell the
other child sodomizers, other people who seek to send and
receive children pornography in the mail that they will be
punished severely if they are caught.

So I ask your Honor to impose not only the maximum
jail term of ten years, but also the maximum fine of two
hundred and fifty thousand dollars.

Finally, your Honor, I want to respond to Mr.
Friedman's own request that he be permitted to surrender

voluntarily. The government in the most emphatic terms opposes

 

Pred

JOSAH BATQELLA OFFICTAL CAOUPT PEPORTFR

APP. 0523

 
BN

10

11

12

13

14

a5

16

17

18

19

20

21

22

23

24

25

Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 46 of 96 PagelD #: 6403

-—* =e 6

 

 

36

that request and urges your Honor to have the defendant
committed immediately.

The reason for that, your Honor, is that Mr. Friedman
is in addition to the sexual violence that he committed upon
these little boys, he also threatened them in some horrible
way. It doesn't really come out in the statement that I
annexed to my letter because it was not one of the boys in
which these threats were quite as emphatic.

But the other statements of the other boys, your

Honor, indicate that Mr. Friedman banged the head of one of the
boys against the wall and then said to the other kids in the
room, that's going to happen to you if you talk.

He also told them that he would kill their parents or
other relatives if they spoke. And he talked about setting
fire to their houses at night so that he could kill their
parents.

These, of course, are very significant things when
said to 8 and 9 and ll-year olds. And it's a graphic example
of that little boy who made that statement that I annexed to
the sentencing letter. I spoke to his father yesterday. They
were having some trouble with the son. He was getting into
arguments with his parents.

Finally they sat him down and it came out that the
little boy is terrified that Arnold Friedman isn‘t in jail.

And finally the father was able to have the little boy explain

 

 

SCS sell BARS ELLA OP FTICTAT, COURT PEPORTER

APP. O524
“Case 2:06-cv-03

Po

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

'

136-JS Document 41-10 Filed 01/28/21 Page 47 of 96 PagelD #: 6404

= Ah ee me hee

 

 

37

that Mr. Friedman told me he was going to kill you and mom.

And everything that Arnold Friedman predicted for that
little boy has come true so far.

Arnold Friedman said that the computer class would end
if he got caught or if the kids talk. He said that little boy
would get in trouble.

And that little boy thinks he's in trouble because he
has had to go to the grand jury. And obviously he's read a lot
of negative things about this.

So the things that he's predicted have come true and
the kid is terrified that the next thing, that his parents are
going to be killed, is going to happen. And the only way we
can stop that and stop the terror and horror that is going on
and the hurt in all of these children's hearts that attended
Mr. Friedman's computer class is by having him remanded
immediately.

The statement about religious observation and therapy
are ridiculous. Mr. Friedman does not belong to a temple in
Great Neck. Mr. Friedman has never, at least in the recent
past, been religious.

And with respect to his therapy, Mr. Friedman will be
in for a long term of therapy in prison. He can start it and
continue it there. But this is merely another opportunity to
try to manipulate the system, and in particular this Court, for

a little bit more freedom when this is the day when his freedom

 

FOCLST BARSULLA OFFICTAL COURT KNPORTER

ee

APP. o525

 
‘Case 2:06-Cv-03136-JS Document 41-10 Filed 01/28/21 Page 48 of 96 Page

(- |

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ID #: 6405

~— ase ~ i

 

 

38

must end.

And the government asks that he be committed with the
maximum sentence at this time.

MR. BERNSTEIN: fay I speak?

Your Honor, the government has been taking the
position from the early days of December at the time of the
pretrial detention hearing that Mr. Friedman should be
incarcerated in the Metropolitan Correctional Center.

And, indeed, after the Court of Appeals decision and
our last appearance before your Honor, your Honor stated that
you were going to send Mr. Friedman to Springfield.

The prosecutor, Miss Nordenbrook, attempted to change
the government's position rather than agreeing to continue
house arrest until the date of sentencing, asked the Court to
send Mr. Friedman immediately to Springfield.

And it was in your Honor's wisdom at that time that
your Honor chose to continue Mr. Friedman in house arrest that
he had been under to-date. Had the Court not in its wisdom
followed the government's request and incarcerated Mr.
Friedman, I venture to say that we wouldn't be in the position
now where Mr. Friedman had pled guilty in Nassau County at a
relative early stage in the proceeding in Nassau, a trial being
set there for January 9.

So this plea has come very early in the proceedings.

And the debriefing which took place after the plea which was

 

JCS"PH BARSINT.LA OPLICIAL COURT CEPCPTER

APP. Oos26

 
“Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 49 of 96 PagelD #: 6406

‘4

10

71

12

13

14

15

16

17

18

19

20

21

22

23

24

25

A ne ka me =

 

 

39

extraordinary useful to the prosecutor and the People of Nassau
County would never have taken place.

And it was only through your Honor's wisdom in
permitting Mr. Friedman to stay out of the -- but this was
really an extremely onerous condition of solitary confinement
condition that permitted Mr. Friedman to have consultation with
counsel, members of his family, various therapists and experts
to reach the point of finally last Friday of entering the plea
of guilty and then making the statement that he did to Nassau
County.

I think if we followed the government's knee-jerk
action of incarceration for Mr. Friedman back in December and
keeping him there forever and forever we would be facing a
lengthy trial trial.

THE COURT: I can tell you --

MR. BERNSTEIN: January 9 was --

THE COURT: His case would be one of the first cases
that would have been tried. He would have been tried in
January or February at the latest.

MR. O'REGAN: You set the trial date.

MR, FRIEDMAN: I'm not talking abou the federal case.
I am talking about the state case.

THE COURT: I know.

MR. BERNSTEIN: January 9 was the trial date in that

caSe.

 

 

OGSPY! PARRQIELLA OPFICTAL COURT B® FPORTER

Ga

APP. O527
10

11

12

3

14

15

16

17

18

19

20

7

22

23

25

Case’ 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 50 of 96 PagelD #: 6407

to ot

 

 

40

THE COURT: I did not agree with the circuit court.
They know I am very outspoken. I never run away from these
things. I didn't agree. I remanded the defendant to jail.

The case was submitted to me and I felt that he should
have been remanded to jail at that time. Not that I was trying
to second guess it, because the Court of Appeals said so.
Rather than it causes more problems and not the case -- not the
posture where it could proceed forward and I did what I thought

was necessary under the circumstances.

MR. BERNSTEIN: I think that your Honor --

THE COURT: I don't say that my action in the first
instance was error. They may have, but --

MR. BERNSTEIN: Our point is not --

THE COURT: They like that when = say that.

MR. BERNSTEIN: Our point is that the time your Honor
had Mr. Friedman in house arrest between the date that he
pleaded guilty and today's date, those seven weeks were

extremely important.

The statement that Mr. O'Regan is making about threats

 

and so, what is significant is that none of that has taken
place during the period that he's been under house arrest.
THE COURT: Thank God.
MR. BERNSTEIN: I mean that the --

THE COURT: If you believe in a God you will have to

thank him for that. Because it's His blessings, not mine, not

 

JUSuPU BARBILTA OFPICIAL COURT ARPORTER

APP. o528
)

on 8

F a

‘10

isd

12

13

14

as

16

17

18

19

20

Zi

22

23

24

25

"Gasé 2:06-cv-03136-JS. Document 41-10 Filed 01/28/21 Page 51 of 96 PagelD #: 6408

ee

 

 

41

Mr. Friedman's, not yours or anybody else.

MR. BERNSTEIN: Your Honor, Mr. O'Regan's point we
would submit is of no relevance because what he was talking
about long predated the date of Mr. Friedman's arrest.

As to the production of child pornography, we submit
that never occurred. That, indeed, if there were the
distribution as Mr. O'Regan would have you --

THE COURT: What do you say the photographs are?

MR. BERNSTEIN: There are no photographs. There is no
evidence of distribution. We would submit that since the
postal inspectors in an undercover --

THE COURT: I am only weighing both sides of the
arguments that you are giving and I will make my own
determination. I have no problem with the sentence because
both sides agree to 10 years. I have no problem with that. So
there is no need to go further than that.

The question is what do I do next. And the next is to
take into consideration the posture of the case and the matter
of the case itself and the issues that were before the Court
and the type of incident that took place, and the effect on
individuals that it might effect in the future if not presently
doing so.

And the terrible situation that it has caused the
families, the injuries to the mental attitude of the families,

the injury to the mental attitude of the child, the potential

 

OPTIC TY, COURT REPORTER

APP. O529

 
, i

oi

9 |

10

ll

12

3

14

15

16

17

18

19

20

21

22

23

24

25

"Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 52 of 96 PagelD #: 6409

 

 

 

42

of the child being disturbed when he gets to be older and
reflects on this. He's the one who reflects.

MR. BERNSTEIN: Your Honor, I would like to say one
thing more about that.

THE COURT: Do you mean the child passes it on?
That's the --

MR. BERNSTEIN: No.

THE COURT: That's what I am saying.

MR. BERNSTEIN: Mr. Friedman -- we finished up close

 

to 10:00 o'clock on Friday night.

THE COURT: You won't be here that long today.

MR. BERNSTEIN: I am talking about when we were at the
police station. Mr. Friedman is prepared to go back and
continue speaking to the Nassau County police.

THE COURT: He can do whatever he wants. I will
sentence him. If Nassau County wants to do something or talk
to him and he wants talk to them, you will have to find a way
to get to them.

MR. O'REGAN: We will arrange that at any time.

THE COURT: Those avenues are not for the Court.

MR. BERNSTEIN: Judge, my suggestion is that Mr.
Friedman -- it would be most beneficial to the prosecutors and
the police to have Mr. Friedman not in a custodial setting at
the time they speak to him simply because he will be in a

position to speak with them when he is in a free state of mind.

 

Tet lt say aa sem nse Ape
JOSEPH BARD ELLA SPrrecisns SOGRE TFTER

 
-Casé 2:06-cv-03136-JS. Document 41-10 Filed,01/28/21. Page 53 of 96 PagelD #: 6410

FY

m4
|

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ate me Re ee

 

 

43

It is their decision, your Honor. We are not seeking
tO manipulate the Court in any way whatsoever. It is our
suggestion that if they choose anc they don't want to avail
themselves of that opportunity because they want to see Mr.
Friedman remanded now instead of tomorrow or the day after,
that's their decision for which they -- obviously they have the
responsibility.

We are just making that available to the government,
the prosecutor, and the police. If they choose not to take
advantage of it, that's their decision, We just want the Court
to know that Friedman man is prepared to do that.

Obviously he's prepared to do that when he is ina
custodial setting as well. We are not saying that he's not
going to. Simply it might be more beneficial if it's
non-custodial.

As for the fine, your Honor, two hundred and fifty
thousand dollars in this case, this is not a white collar
crime, not a business crime. It is not a crime that --

THE COURT; White collars crimes are pikers compared
to this one. No injury to anyone. No future injuries to
anyone.

MR. BERNSTEIN: It is not a crime wherein there is a
financial --

THE COURT: As many as 30 -- I can't say the number

because I may be all wrong again. Terrible how I make mistakes

 

 

JOSR2H DARI ELLA OFFICTAL COURT REPORTER

wees

APP. oOs531
‘Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 54 of 96 PagelD #: 6411

|

10

ll

12

L3

14

15

16

19

20

21

22

23

24

2

22s. 02 eet Am ke oe

 

 

44

in one day. I make them.

All right. At least there are 10 or ll.

MR. O'REGAN: Many victims.

MR. BERNSTEIN: It is not a financial crime. It is
not a crime that a fine is --

THE COURT: But notice to the world, not only to
people in New York City. It is notice to the world that this

has to stop with children. Notice to the world that the Court

takes cognizance of the disruption of human lives. It may not

be as disasterous at first, but it sure is a disaster when you
figure they may be spending their entire lives just on
reflecting on something that happened to them and they don't
know how to correct it.

I think that's the horrible thing.

This Court is going to sentence the defendant. I will
sentence him today unless the prison authorities decide to send
him to a psychiatrist, which I will ask them to do. But I am
going to sentence him to ten years. I am going to fine him two
hundred and fifty thousand dollars under the circumstances.

I don't want that in my court. I am not here as a
person to have accolades or anything else.

But I honestly feel that this is a proper sentence
under the circumstances with all of the information that I have
read, all the statements to the Court, and based on those

statements, based on actions of the defendant, based on his

se

 

 

JOSEPH PARRELLA OFFICIAL COURT REPORTER

APP. O532
4

"Case 2:06-Cv-03136-JS Document 41-10 Filed 01/28/21 Page 55 of 96 PagelD #: 6412

r 4

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Ae Om ee we BAe me he

 

 

 

45

admission of abusing before another judge, this Court sentences
him to ten years and a fine of two hundred fifty thousand
dollars.

MR. O'REGAN: The government moves to --

THE COURT: If possible I will do it consecutive to
the state system. It may be because they already said they are
going to give him ten to thirty.

MR. BERNSTEIN: Would your Honor as to -- in terms of
designating a --

THE COURT: I will --

MR. BERNSTEIN: As to designate a -- will you
recommend that he be sent to Springfield?

THE COURT: He is going to be remanded today.

MR. BERNSTEIN: Will you recommend --

THE COURT: I will leave that to the prison
authorities. I never designate where a defendant must go. I
will not.

MR. BERNSTEIN: You will not make a recommendation?

THE COURT: No, I will not. Absolutely not.

MR. BERNSTEIN: Will your Honor ask the Marshal to
instruct the appropriate official at the MCC that Mr. Friedman
be placed in protective custody in the MCC for his own and
other inmates' protection?

THE COURT: The Marshal knows what to do with

prisoners of this type and I am sure the warden at the MCC

 

JOSEPH BAPPULLA OPETICTAL COURT PEPGRTER

APP. O533

 
"Case.2:06-Cv-03136-JS . Document 41-10 Filed 01/28/21 Page 56 of 96 PagelD #: 6413

“4

10

ll

12

es

14

15

16

17

18

19

20

21

22

aS

24

25

han sme os oe

 

 

46

knows.

MR. BERNSTEIN: Perhaps.

THE COURT: Does he make a --

DEPUTY MARSHAL: We will notify the chief.

THE COURT: All right.

MR. BERNSTEIN: I take it, your Honor will simply be
sentencing Mr. Friedman without any study and evaluation.

THE COURT: Yes. That's what I am doing. I leave it

}—to the prison authorities to send him to a psychiatrist if they

desire to.

MR. O'REGAN: There is one other matter. With respect
to the letter that I submitted to your Honor and sent to
defense counsel, I would ask that exhibit A of that letter be
filed under seal to protect the boys. |

THE COURT: Yes.

MR. O'REGAN: Thank you.

THE COURT: All right.

MR. BERNSTEIN: Could your Honor make it clear to the
marshal that they will tell the -- immediately tell the MCC to
put Mr. Friedman in protective custody. Your Honor did the
last time when your Honor remanded the --

THE COURT: If the warden believes so afterwards that
he should be in protective custody you may tell hin.

MR. BERNSTEIN: It was in the last --

THE COURT: I leave it to the prison warden. He is

 

JOSED] BARVELLA OF F7CTAL COURT REPORTER

axut

APP. O534

Dy cman te bons eS ein ened

 
. “Case 2:06-Cv-03136-JS Document 41-10 Filed 01/28/21 Page 57 of 96 PagelD #: 6414
ge Ma See eae a ae pati d sh esa eontali

F 2

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

we Ph ee

 

 

47

sentenced. The prison warden is the one. The U.S. Attorney
knows that I never recommend what a warcen must do in a
prison. That's his province not mine. I only do things in the
courtroom. .
All right.
MR. O'REGAN: Your Honor, I move to dismiss counts l
and 3.
THE COURT: 1 and 3 are dismissed.

MR. O'REGAN: Thank you.

(End of proceedings.)

 

JOCRPH UAPRET.LA OFFICTAL COURT KEPORTER

APP. O535

 
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 58 of 96 PagelD #: 6415

 
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 59 of 96 PagelD #: 6416

17
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 60 of 96 PagelD #: 6417

(S16) 466-2663
(718) ‘746-1900

DOUGLAS H. KRIEGER

ATTORNEY AT LAW
88 CUTTER MILL ROAD, GREAT NECK, N.Y. 11021

April 11, 1988

Assistant District Attorney Joseph Onorato
Major Offense Bureau

Nassau County District Attorney's Office
262 Old Country Road

Mineola, NY 11501

Re: People v. Jesse Friedman
Indictments No. 67104 & 67430

Dear Mr. Onorato:

In order to adequately, properly and effectively make
motions and prepare this case for trial I respectfully ask
that the information, documents and tangible objects
hereinafter requested be provided to me as attorney for
Arnold Friedman. It is my view that the requested
information is essential to a proper defense and that
without such information the defendant cannot be expected to
adequately prepare for or conduct his defense. Therefore,
in accordance with Criminal Procedure Law -- Article 240 and
the constitutional requirements set forth in Brady v.
Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405
U.S. 150 (1972) and United States v. Agurs, 427 U.S. 97
(1976), I ask the prosecution to particularize, furnish or
permit discovery, inspection and the right to copy the
information, documents and tangible objects described
herein.

 

 

BILL OF PARTICULARS

 

The Defendant requests the following bill of
particulars:

1. As to each count of each indictment:

a) the precise dates, times, and locations of
the alleged criminal acts:

(i) as to location, if the act occurred
within the Friedman house, specify the
room where it occurred;

(ii) as to dates and times, insofar as many

APP. O536
, Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 61 of 96 PagelD #: 6418

Joseph Onorato

Assistant District Attorney

April 11, 1988

Page 2

b)

c)

da)

e)

. £)

g)

counts span over a 3 or 4 month period,
specify the month or week in which the
act occurred, if a more precise date
cannot be furnished.

Identify by name and date of birth every
person present in the room where the alleged
act occurred during the commission thereof,
including the “children" "touched" by
defendant in the counts 49 and 53 of the 1987
indictment and the "boys" referred to in
counts 40, 41, 42, 43, 44, 48, 51, 52, 53,
56, 57, 58, 59, 63, 64, 65,67, 80, 81, 82,
and 83 of the 1988 indictment.

Identify by name and date of birth every
person present in the Friedman house during
the commission of the alleged act.

Specify the dates that the complainants
brought the alleged acts to the attention of
law enforcement officers.

As to each complainant, specify the nature of
the courses or lessons he was taking from at
the Friedman house.

{i) specify the date that the complainant
comménced the course or lessons, and the
date he terminated the course or
lessons;

(ii) specify, as to each complainant, and
each course or lesson, whether the
complainant was studying alone or ina
group. If in a group, state the number
of students present.

As to each criminal act alleged, specify the
role played by every person present during
the alleged commission of the act.

Describe the particularity the relationships
between the complainants; between the

witnesses referred to in the indictment; and
between the complainants and those witnesses:

(i) set forth any familial relationships;
(ii) state what school and grade each

complainant and witness attended during
the periods alleged in the indictment.

APP. o537
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 62 of 96 PagelD #: 6419

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 3

h) As to each act alleged in the indictment,
state what clothing, if any, the victim was
wearing during the alleged act, and what
clothing, if any, the defendant(s) were
wearing during the alleged act.

2. As to counts 4 and 5 of the 1987 indictment
describe how the allegations in these counts
differ from each other.

Si As to counts 15 and 16 of the 1987 indictment
describe how the allegations in these counts
differ from each other.

4. State whether Daniel Doe attended any courses or

lessons at the Friedman house in the months of
July and August 1986.

Bg As to counts 41, 44 and 67, of the 1987
indictment, state whether the "several boys" were
physically injured in any manner, and describe any
such injuries.

6. As to count 46 and 52, state whether Edward Doe
was physically injured in ave manner, and if so
describe his injuries.

Uc As to counts 41, 44, 46, 52 and 67, describe the
precise manner in which the defendant and/or
Arnold Friedman is alleged to have hit the several
boys, or Edward Doe.

8. As .to each and every count referring to "children"
"boys" or “several boys," state how many children
or boys were the subject of the defendant's
alleged acts.

DISCOVERY AND INSPECTION

1 Any written or recorded statements made by the
defendant or copies thereof, within the possession, custody
or control of the prosecution the existence of which is
known or by the exercise of due diligence may become known
to the Government. This request calls for discovery of
written or recorded statements and recordings of defendant's
conversations by any means of mechanical recordation or
electronic surveillance whether made before or after arrest
and/or indictment and whether or not in response to
interrogation. The term “statements"™ includes
“substantially verbatim" as well as "mere summary”
statements and encompasses defendant's statements in
whatever form preserved. This request also calls for

APP. os3ss
, Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 63 of 96 PagelD #: 6420

©

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 4

discovery of the time, place and circumstances of such
statements,

2. The substance of any oral statement made by the
defendant, whether before or after arrest: {a) during a
conversation with any person who in fact was an agent of law
enforcement or informer or who is now a prosecution witness,
or (b) in response to interrogation by any person then known
to the defendant to be an agent of law enforcement. This
request is designed to reach those statements by the
defendant which have not been preserved in any writing or
recording. This request also calls for discovery of the
time, place and circumstances of such statements.

3. Any recorded testimony of the defendant before a
governmental agency, entity or instrumentality or before any
state or federal grand jury.

4. The defendant's prior criminal record, if any, as
is within the possession, custody, or control of the
prosecution, the existence of which is known or by the
exercise of due diligence may become known to the
prosecution.

5... Any books, papers, documents, photographs,
tangible objects, buildings or places, or copies or portions
thereof, which are within the possession, custody, or
control of the prosecution and which are material to the
preparation of the defense. This request includes, but is
not limited to, any of the above-mentioned which came into
the possession, custody or control of the prosecution by
subpoena, seizure or request directed to: (a) any person
whom the prosecution intends to call as a witness at trial;
and (b) any corporation, partnership, employee organization,
pension fund, financial institution, enterprise or other
association wherein a person whom the prosecution intends to
call as a witness at trial was an officer, employee, agent,
member, trustee, association, partner or had an interest
therein. This request also specifically includes, but is
not limited to, any books, records or other documentation
within the possession, custody, or control of the
prosecution having to do with the financial or business
activity or any witness the prosecution intends to call at
trial.

6. Any books, papers, documents, photographs,
tangible objects, buildings or copies of portions thereof
which are within the possession, custody, or control of the
prosecution and which are intended for use by them as
evidence at trial.

a Any books, papers, documents, photographs,

APP. o539
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 64 of 96 PagelD #: 6421

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 5

tangible objects, copies or portions thereof which are
within the possession, custody or control of the prosecution
and which were obtained from or belong to the defendant, or
a co-defendant or a co-conspirator, or over which it is
claimed that the defendant, co-defendant or a co-conspirator
exercised dominion or control. This request includes but is
not limited to all photographs and video discs referred to
in the indictment.

8. Any books, papers, documents, photographs,
tangible objects, buildings or places or copies thereof
which are within the possession, custody, or control of the
prosecution that: (a) are referred to in the indictment;
(b) related to any statement of fact in the indictment; (c)
constitute the fruits or means of perpetrating any of the
offenses set forth in the indictment; or (d) were presented
to the grand jury in its investigation of the criminal
offense or offenses referred to in the indictment.

Regarding items 5 through 8, state which of the
books, papers, documents, photographs, tangible objects,
etc. in the prosecutions‘ actual or constructive possession
were seized as a result of: (a) search warrants, (b) arrest
warrants, or (c) no warrants. Kindly provide copies of all
such warrants and a fully listing of all items seized.

9. All results or reports of physical or mental
examinations and of scientific tests or experiments, or
copies thereof, which are within the possession, custody or
control of the prosecution, the existence of which is known
or by the exercise of due diligence ma become known to the
prosecution or agent for the prosecution and which may be
either: (a) material to the preparation of the defense, or
(b) intended for use by the prosecution as evidence at
trial.

10. All charts, summaries or. calculations reflecting
the contents.of complex or columinous writings which may be
either (a) material to the preparation of the defense, or
(b) intended for use by the prosecution as evidence at the
trial.

ll. A written list of the names, addresses and
qualifications of all experts the prosecution intends to
call as witnesses at trial, together with all reports made .
by such experts, or if reports have not been made, a brief
description of the opinion and subject matter of the opinion
to while each is to testify.

12. Any documents reflecting or relating to any wire

communications or oral communications intercepted by the
prosecution to which the defendant was a party or during

APP. 0540
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 65 of 96 PagelD #: 6422

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 6

which the defendant was present, or which were obtained by
interceptions directed against the defendant, or to which
any witness the prosecution intends to call at trial was a
party, whether or not such interceptions were authorized or
lawful. the terms “wire communications," "oral
communication," and “interception"™ are used here as defined
in 18 U.S.C. § 2510 and Article 700 of the CPL. This
request includes one-party “consent" tapes. The request
includes, without limitation, logs, transcripts and tapes of
the intercepted communications, a list of all communications
to which the defendant has been identified as a party, all
applications to the court and orders of the court with
respect thereto, all inventory orders, inventories and
reports of service thereof, and competent evidence of all
the facts and circumstances concerning the authorization for
the applications to intercept any wire communications
involved in this case.

13. The date, time and place of every occasion on
which any surveillance, mail cover, search and/or seizure,
whether electronic, photographic, mechanical, visual, aural
or any other type was made of defendant, together with all
documents, photographs, recordings, or other materials
resulting from or reflecting or relating to such occasions,
including but not limited to any and all affidavits,
warrants, inventories and returns.

14. State whether the prosecution or any law
enforcement agency attempted any identification of the
defendant by means of a show-up or photographic display. If
so, please state the dates, times and places of such
activities; the means employed; the names of the individual
or individuals conducting the procedure; the results of the
efforts and the name and address of any individual who was
asked to attempt an identification. Where the results of
the procedure were recorded on tape, film or written report,
kindly provide counsel with a copy thereof.

15. State whether any individual stated that he or she
would be unable to identify or describe the defendant or
person whom a law enforcement agency believed to be the
defendant. If such was the case, set forth the name,
address and statement of such individual, either as recorded
or as best recalled by the interviewer. Set forth any
description of the defendant furnished to a law enforcement
agency by any individual who allegedly witnessed the events
in the indictment, which description is in any way contrary
to the defendant's actual appearance.

16. Any and all written or oral statements or

utterances -- formal or informal -- made to the prosecution,
its agents and representatives by any person whom the

APP. o541
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 66 of 96 PagelD #: 6423

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 7

~~
prosecution intends to call as a witness at trial, which
statements are in any way contrary to the testimony or
expected testimony of that person or any other person whom
the prosecution intends to call as a witness at trial or
which otherwise reflect upon the credibility, competency,
bias or motive of any prosecution witness. Included in this
request, for example, are the names of any individuals who
were students of the defendant's during the time period of
the charges in the indictment, who stated that Chey had not
witnessed the alleged crimes.

17. All statements, trial testimony, grand jury
testimony and handwritten or informal notes or interviews in
the possession, custody or control of the prosecution which
were made by any person who was a witness or is a
prospective witness in this case which was made or given
either: (a) prior to the time such person was a prospective
witness in this case, or (b) in connection with an
investigation or proceeding other than this case.

18. It is specifically requested that the prosecution
advise all agents who have participated in the investigation
of this case that any and all handwritten notes made by them
not be destroyed.

19. Please inform us, either by furnishing the
pertinent documents or otherwise, or any and all evidence of
criminal conduct -- state and federal -- on the part of any
person whom the prosecution intends to call as a witness at
trial of which the prosecution, its agents and
representatives have become aware.

20. Please inform us, either by furnishing the
pertinent documents or otherwise, of any and all promises,
understandings or agreements, formal or informal, between
the prosecution, its agents and representatives and to
persons (including counsel for such persons) whom the
prosecution intends to call as witnesses at trial, together
with copies of all documentation pertaining thereto. This
request includes, but is not limited to, such promises,
understandings, or agreements as may have been made in
connection with other cases or investigations. This request
includes information concerning any payment of moneys or
other valuable consideration to any prospective witness.

21. Please inform us, either by furnishing the
pertinent documents or otherwise, of any and all evidence
that any person who is a prosecution witness or prospective
prosecution witness in this case is or was suffering from
any physical or mental disability or emotional disturbance,
drug addiction or alcohol addiction or is or was under the
care of a psychiatrist, psychologist, counselor or social

APP. Oo542
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 67 of 96 PagelD #: 6424

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 8

worker at any time during the period of the indictment to
the present.

c 22. Any and all statements -- formal or informal --
oral or written -- by the prosecution, its agents and
representatives to any person (including counsel for such
persons) whom the prosecution intends to call as a witness
at trial pertaining in any government action -- state or
federal, civil or criminal -- or immigration matters against
that witness, or anyone related by blood or marriage to that
witness, or person associated in business with that witness
or any corporation, partnership, joint venture, or other
association employing that witness in which that witness has
an interest.

23. The names and addresses of all persons whom the
prosecution, its agents and representatives believe have
relevant knowledge and/or information with reference to the
charges contained in the indictment and whom the prosecution
does not intend to call as witnesses at trial.

24. Set forth as precisely as possible the date, time
and place of any utterances, statements or actions by any
defendant or co-conspirator upon which the prosecution
intends to rely at trial in order to establish the offense
or offenses charged in the indictment.

25. Identify by name and address all persons said to
have been present at or who claim to have personal knowledge
of the utterances, statements, representations, or actions
of any defendant or co-conspirator upon which the
prosecution intends to rely at trial to establish the
offenses charged in the indictment.

26. Kindly inform us of the names of any witnesses or
prospective witnesses in this case who are or have been in
the Federal Witness Protection Program or any other
comparable protective program or situation, custodial or
otherwise, and furnish all documents pertaining to any
offers by the prosecution to any witness or prospective
witness to enter such program.

27. A list of all documents used or obtained or
written in connection with the investigation preceding the
indictment that the prosecution and its agents destroyed,
for whatever reason, including but not limited to, rough
notes of interviews, reports, notes, memoranda, subpoenaed
documents, and other documents.

28. A written list of the names and addresses of all

prosecution witnesses which the attorney for the prosecution
intends to call in the presentation of its case-in-chief,

APP. o543
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 68 of 96 PagelD #: 6425

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 9

together with any record of prior convictions of any such
witnesses which is within the possession, custody or control
of the prosecution, the existence of which is known or by

e the exercise of the diligence may become known to the
Government.

29. Any statements or documents, including but not
limited to grand jury testimony and federal, state and local
tax returns made or executed by any potential prosecution
witness at the trial of this action which the prosecution
knows, or through reasonable diligence should have reason to
know, is false.

30. Any statements reflecting, relating or referring
to any discussion or conversation in which the prosecution
or any government agent suggested that an individual might
possibly be afforded more favorable treatment in any regard
in the event such individual offered evidence against the
defendant. This request includes a list of the dates, times
and places of each such occurrence and the names of the
persons, including counsel, who were present.

31. A list of all persons, and their counsel, who were
asked by the prosecution or its representatives whether they
or their clients would and/or could implicate the defendant in
any criminal wrongdoing.

32. Please inform us of all judicial proceedings in
any criminal cases involving (as a witness, unindicted
co-conspirator, defendant or respondent) any person who is a
potential prosecution witness at the trial of this action.

33. Any and all actions, promises or efforts -- formal
or informal -- on the part of the prosecution, its agents
and representatives to aid, assist or obtain benefits of any
kind for any person whom the prosecution considers a
potential witness at trial, or a member of the immediate
family of such witness, or for the corporation, partnership,
unincorporated association or business employing such
potential witness in which the witness is an employee,
director, shareholder, trustee, partner, member, agent or
servant. This request includes, but is not limited to: (a)
letter to anyone informing the recipient of the witness‘
cooperation; (b) recommendations concerning federal or state
aid or benefits; (c) recommendations concerning licensing,
certification or registration; (d) promises to take
affirmative action to help the status of a witness in a
profession, business or employment or promises not to
jeopardize such status; (e) aid or efforts in securing or
maintaining the business or employment of a witness; (f) aid
or efforts concerning a new identity for the witness and his
family, together with all other actions incidental thereto;

APF. o544
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 69 of 96 PagelD #: 6426

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 10

(g) direct payments of money or other valuable consideration
or subsidies to the witness; or {h) any other activities,
efforts or promises similar in kind or related to the items
listed in (a)-(g) above.

34. In addition to the information and material
requested above, any documents, books, papers, photographs,
scientific tests or experiments, tangible objects, written
or recorded statements of anyone, grand jury transcripts and
oral statements of anyone, reports, memoranda, names and
addresses of persons, or other evidence or information which
either tends to exculpate the defendant or tends to be
favorable or useful to the defense as to either guilt or
punishment or tends to affect the weight or credibility of
the evidence to be presented against the defendant or which
will lead to evidence favorable to or exculpatory of the
defendant which is within the possession, custody, or
control of the prosecution the existence of which is known
or by the exercise of due diligence may become known to the
Government.

35. All photographs, films, and/or videotapes taken in
connection with this case.

36. State whether the prosecution intends to introduce
evidence of “similar acts" or judgments or conviction
against the defendant or any co-defendant or co-conspirator.
If such is the prosecution's intent, please provide the
following: (a) a summary of the act or acts to be
introduced; (b) the name, address and position of the
witness through whom such testimony is to be introduced; (c)
a copy of any and all documents intended to be offered; and
(d) the legal] basis that the prosecution contends supports
the introduction of such evidence.

37. All documents and other information relating,
referring to, containing, reflecting, or suggesting any bias
or hostility. by any witness for the prosecution toward any
defendant or co-conspirator or any other factor bearing on
the credibility of any such witness.

38. All videotapes, recordings, transcripts,
photographs, diagrams, charts or other demonstrative .
evidence to be offered by the prosecution in the trial of
this case or which relate to the offenses charged.

39. A list of the names and addresses of all persons
interviewed by any prosecuting attorney, police officer,
detective, postal inspector, FBI agent, or any other agent
or employee of any law enforcement agency in connection with
the investigation of this case or relating to the offenses
charged, whether before or after the return of the

APP. Oo545
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 70 of 96 PagelD #: 6427

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 11

indictment(s) and whether or not such interview was reduced
to a written or recorded report.

r 40. All notes, transcriptions, or recordings or any
interview or statement of any person made by any government
attorney, postal inspector, FBI or any other agent or

.employee of the District Attorney in connection with the
investigation of this case relating to the offenses charged,
whether before or after the return of the indictment(s) and
whether or not reduced to a written or recorded report.

41. All statements, interviews, and reports of any
person, written or oral, made to any prosecuting attorney,
police officer, detective, postal inspector, FBI agent or
any other agent or employee of any law enforcement agency in
connection with the investigation of this case relating to
the offense or offenses charged, whether before or after the
return of the indictment(s).

42. Kindly advise us whether any prosecution witness
or prospective prosecution witness was hypnotized or
subjected to any similar procedure designed to elicit
factual information and, if so, please provide:

(a) A copy of any written, recorded or oral statement
made by such person during such procedure;

(b) Any videotapes made in connection with such
procedure; and

(c) The identities of the person or persons
participating in such procedure either as a
subject or as a witness.

43. Kindly advise us whether any prosecution witness
or prospective prosecution witness was interviewed by law
enforcement agents with the assistance of any psychiatrist,
psychologist, counselor, social worker, “validator,” etc. in
connection with the charges in this indictment. If so,
please provide names, dates and circumstances.

Each of the foregoing requests is of a continuing
nature and calls for supplementation of any answer as soon
as the prosecution discovers additional evidence,
information or material. In addition, each request and each
paragraph of this letter is specifically sought under the
rule of Brady v. Maryland, supra, and this Brady material
must be made available to the accused as soon as it should
be evident to the prosecution that information or material
in its possession falls within the ambit of the rule. If
your understanding of the applicable law differs from ours
with respect to this matter and if the prosecution possesses

APP. o546
a

Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 71 of 96 PagelD #: 6428

Joseph Onorato

Assistant District Attorney
April 11, 1988

Page 12

or comes into possession or Brady material, it is
respectfully requested that you advise us immediately so
that the matter may be ruled on by the court.

44. Provide copies of all press releases issued in
connection with this case.

It is requested that you respond in writing to
this letter as soon as possible and that -you respond to each
paragraph of this letter. Please state whatever
information, documents and materials you are willing to
provide and which types of disclosure you decline to provide
and the reasons for your declination. It is respectfully
requested that you respond within ten days of receipt of
this letter.

Very truly yours,

ee

Douglas’ H. Krieger

DHK/kc
cc: Hon. Abbey L. Boklan

APP. 0547
 

Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 72 of 96 PagelD #: 6429

18
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 73 of 96 PagelD #: 6430

DENIS DILLON
DISTRICT ATTORNEY

Dougla
98 Cut
Great

Dear M

Please

 

OFFICE OF THE District ATTORNEY

Nassau CouNTY
262 OLD COUNTRY ROAD
MINEOLA, NEW YORK 11501
TELEPHONE (516) 535-3800

April 18, 1988

s H. Krieger, Esq.
ter Mill Road
Neck, NY 11021

Re: People v. JESSE FRIEDMAN
Indictment #67104 - #67430

 

r. Krieger:

be advised that I am in receipt of the Demand to Produce that

you served upon our Office in connection with the above-mentioned

case.

la)

b)

c)
d)

In connection therewith, please note the following:

BILL OF PARTICULARS

 

As to the precise dates of the criminal acts, please see the
indictment. As to the times of the criminal acts, said crimes
occurred during the afternoons. As to the locations of the
criminal acts, they occurred inside 17 Piccadilly Road, Great
Neck, New York. Please note that the Criminal Procedure Law,
Section 240.20 subdivision 1(i) merely requires the People to
provide the approximate date, time and place of the offense
charged.

As to the names and dates of birth of every person present

in the room at the time of the commission of the acts the
People are under no obligation to disclose to the defense the
names of its witnesses. Matter of Vergari v. Kendall, 46 AD 2d
679 (1974).

 

See paragraph lb) above.
The dates that the victims brought the acts to the attention

of law enforcement officials is not the proper subject of a
Demand to Produce. See Criminal Procedure Law Section 240.20.

APP. os¢4s
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 74 of 96 PagelD #: 6431

e)

f)

g)

h)

2)

3)
4)

5)
6)
7)
8)

- Page Two -

The People are under no obligation to provide defense counsel
with such information pursuant to a Demand to Produce. With
reference to the nature of the courses or lessons each victim
was taking from the defendant, their commencement and their
termination, the defendant himself is in the best position to
know this information.

The defendant is not entitled to the People's theory of proof.
People v. Einhom, 75 Misc. 2d 83 (1973).

The People are under no obligation to provide defense counsel
with the relationship that exists between the victims and wit-
nesses. The school and grade each victim and witness attended

is irrelevant and not the proper subject of a Demand to
Produce.

As to the clothing worn by the defendant and the victim during
the course of the criminal acts, such a request is not the
proper subject of a Demand to Produce. See Criminal Procedure
Law Section 240.20.

The counts listed specify separate and distinct times that the
crimes occurred.

See paragraph 2) above.

The material requested is not the proper subject of a Demand
to Produce pursuant to Criminal Procedure Law Section 240.20.

See paragraph 4) above.
See paragraph 4) above.
See paragraph 4) above,

See paragraph 4) above.

DISCOVERY AND INSPECTION

See People's Voluntary Disclosure Form where said information
has already been provided.

See paragraph 1. above.

See People's Voluntary Disclosure Form where said information
has already been provided.

APP. 0549
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 75 of 96 PagelD #: 6432

>

7.
8.

9.

10.
il,
i2-
13.

14.

1.

16.

17.

- Page Three -

The People are unaware at this time of any prior criminal
record of the defendant.

The People oppose this overly broad request as not the proper
subject of a Demand to Produce. See Criminal Procedure Law
Section 240.20. As previously noted on the People's Voluntary
Disclosure Form, the People will provide counsel for the
defendant with the opportunity to inspect any photographs made
in connection with this case as well as the property seized in
connection with the search warrant.

See paragraph 5. listed above.
See paragraph 5. listed above.

See paragraph 5. listed above. A copy of the search warrant
as well as a copy of the return on the search warrant has
already been provided to counsel for the defendant.

No such reports exist at the present time.

See paragraph 5. listed above.

See paragraph 5. listed above.

No such material was prepared in the preparation of this case.

Members of the Nassau County Police Department executed a
search warrant at the home of the defendant on November 25,
1987 at approximately 2:00 p.m. As previously indicated,
counsel will be afforded the opportunity to inspect the items
seized pursuant to that warrant.

Please see People's Voluntary Disclosure Form, paragraph 9.
which has already indicated that no such procedure has taken
place.

No individual has stated that he or she would be unable to
identify or describe the defendant.

The defendant is not entitled to any statements made by the
People's witnesses until the proper time, namely after the
jury is selected. See People v. Rosario. With reference
to the names of students of the defendant, the defendant
himself is in the best position to know their identity.

 

See paragraph 16. listed above as to the proper time that
said statements will be turned over to the defense.

APP. O550
Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 76 of 96 PagelD #: 6433

18.

19.

20.

21.

22.
23.

24.

236

26.

2/7.

28.

29.

30.
31.
32.
33.

- Page Four -

The People are mindful of their obligations pursuant to the
Criminal Procedure Law and the Constitution of the State of
New York and of the United States of America.

The People are unaware of any evidence of prior criminal
conduct of the child witnesses. Should any such information
become available, it will be provided to the defendant.

The People have made no promises, understandings or agreements
with anyone with respect to this case.

The material requested is not the proper subject of a Demand to
Produce, pursuant to Criminal Procedure Law, Section 240.20.

See paragraph 21. listed above.
The People possess no such information.

As previously indicated, the defendant made no statements in
connections with this case.

See paragraph 24. listed above.

Upon information and belief, none of the People's witnesses
have been in the Federal Witness Protection Program or any
other comparable protective program.

Neither the prosecution nor its agents have destroyed any
material in connection with this case.

As previously stated, the names and addresses of all wit-
nesses to the crimes listed in the indictment, is not the
proper subject of a Demand to Produce, pursuant to Criminal
Procedure Law, Section 240.20. With reference to a record
of prior convictions of any of the People's witnesses, see
paragraph 19, listed above.

The defendant is not entitled to any statements or documents
presented to the Grand Jury in connection with this case.

As to tax returns, based upon information and belief, none of
the child victims has filed a tax return.

No such material exists.

Based upon information and belief, no such material exists.
See paragraph 31. listed above.

See paragraph 31. listed above.

APP. ossi
“om
i

-. .Case.2:06-cv-03136-JS..Document 41-10... Filed 01/28/21.._Page.27.0f 96 RagelD. #2.G43A a us sass

- Page Five -

34. As to evidence tending to be exculpatory to the defendant
such is not now known upon information and belief gained
from the files of the District Attorney's Office to be in
existence. Should such evidence ‘become available, it will
be furnished to the defendant pursuant to Brady v. Maryland.

35. See People's Voluntary Disclosure Form wherein the People
have already agreed to provide the defendant with the oppor-
tunity to examine said material.

36. The prosecution does not intend to introduce evidence of
Similar acts or judgments of conviction against the defendant
at this time. Should the People elect to do so, the defen-
dant will be provided with the adequate notice as provided
by law,

Ne See paragraph 31. listed above,

38. Said request is not the proper subject of a Demand to Produce,
pursuant to Criminal Procedure Law, Section 240.20.

39. See paragraph 38. listed above.

40. See paragraph 38. listed above.

4l. See paragraph 38. listed above.

42. Based upon information and belief, none of the prosecution
witnesses or prospective witnesses was hypnotized or sub-
jected to any similar procedure designed to elicit factual
information.

43. See paragraph 38. listed above.

44, See paragraph 38. listed above.

If you have any questions, please do not hesitate to contact me at
535-3739.

Finally, I take this opportunity to remind you that at the time your
client was arraigned on these indictments, the Office of the
District Attorney served upon your client its own Demand to Produce
which was returnable within 20 days. Accordingly, I look forward to
any cross discovery to the extent that it is applicable in the
instant case.

Very truly yours,

DENIS DILLON
District Attorney

os R. Onorato
Assistant District Attorney
JRO/sw Major Offense Bureau

APP. O552
 

Case 2:06-cv-03136-JS Document 41-10 Filed 01/28/21 Page 78 of 96 PagelD #: 6435

19
' Case 2:06-cv-03136-JS Document 41-10" “Filed 01/28/21" Pagé 79 Of 06 PagéelD #! 6436 * + 7
Es Page a j . -

A .

COUNTY COURT : COUNTY OF NASSAU

 

Oe ww OOS ee ew Ow MO S2@ Bee BCer Serra wreerer== x
; THE PEOPLE OF THE STATE OF NEW YORK
-against~ NOTICE OF OMNIBUS MOTION
Indictment No. 67104
JESSE FRIEDMAN, et al. , Indictment No. 67430
Defendant.
ee ce a es ee ee a ee ee eee ee ee ee ee x

PLEASE TAKE NOTICE that upon the annexed
affirmation of DOUGLAS H. KRIEGER, ESQ. duly affirmed April
1S, 1988, the indictments, and upon all prior pleadings and

___ praceedings had herein, the undersigned will move this Court
before the HON. ABBEY L. BOKLAN, at the Nassau County
Courthouse located at 262 O1d County Road, Mineola, New York

on the 22nd day of April, 1988 for an Order as follows:

Fe Inspecting the Grand Jury minutes and upon such
inspection dismissing the indictments for legal
insufficiency of the evidence, pursuant to CPL §

210.20(1) (b) and 210.30(1);

2. Dismissing counts 4, 5, 8, 15 and 16 of Indictment
No. 67104, and counts 1 through 4 and counts 7, 8, 21, 23,
24, 27 and 28 of Indictment No. 67430, for lack of

specificity of the allegations, pursuant to CPL § 200.50(6);

APP. Oos553
: Case 2:06-cv-03136-JS - Document-41-10-- Filed- 01/28/21.» R age 30 0f 9G Rag et .G426 aac wrsene
Y ' : = P

’ 2

3. Dismissing any counts of the indictment which
charge more than one instance of sodomy, Sexual Abuse, or
Attempted Sexual Abuse, as duplicitious, pursuant to CPL §
200.30(1);

4. Dismissing any counts of the indictments which are

multiplicitous;

5. Dismissing the indictments in that fewer than 12
grand jurors voting to indict had heard all the essential
and critical evidence, resulting in fatally defective

proceedings, pursuant to CPL § 210.35(5);

6. Dismissing the indictment on the grounds of
inadequate voir dire of sworn witnesses as to capacity to

understand an oath pursuant to CPL § 60.20(2);

7. Dismissing the indictments for failure of the
prosecutor to properly instruct the grand jury on the law,

pursuant to CPL § 210.35(5), § 190.5(6);
8. Dismissing the indictments pursuant to CPL §

190.32(5) for failure to follow statutory procedures in the

use of videotaped examinations in the grand jury;

APP. O554
, Case 2:06-cv-03136-JS “Document 41-10" "Filéd ‘01/28/21 “Page tr of oo Pagelb # ease “a

9. Dismissing the indictments for failure of the
People to provide adequate discovery pursuant to CPL §
200.95 and § 240.40;

10. Suppressing all evidence seized from defendant's
home pursuant to CPL § 710.20(1) (4) on the grounds of

unlawful search seizure;

11. Suppressing the live testimony of all complainants
and witnesses referred to in the indictments as the tainted

fruit of an illegal search and seizure;
12. Consolidating Indictments 67104 and 67430 pursuant
to CPL § 200.20(4) (5) and treating them as a single

indictment for trial purposes;

13. Subject to the resolution of the above motions,
the defendant reserves the right to make such other

pertinent motions as may be permitted by statute.

14. Such other and further relief as this Court deems

APP. oss5
-: ‘Case 2:06-cv-03136-JS Document-41-10- - Filed 01/28/24... Page 22 Of OG RaGelD #6420 a. + sess

just, fair and proper.

Yours, etc.

DOUGLAS H. KRIEGER

Attorney for Defendant

JESSE FRIEDMAN

98 Cutter Mill Road

Great Neck, New York 11021-3002.
Tel. No. (516) 466-2663

Dated: Great Neck, New York
April 15, 1988

TO: HON. ABBEY L. BOKLAN
ASST. DISTRICT ATTORNEY JOSEPH ONORATO

CLERK OF THE COURT

APP. Oo556
~ Case 2'06-cv-03136-JS Document'41:10 “File 61/28/21" Page 83 or sé Pagelb #6446 “> ***

.
¢

COUNTY COURT : COUNTY OF NASSAU

THE PEOPLE OF THE STATE OF NEW YORK

-against- AFFIRMATION
Indictment No. 67104
JESSE FRIEDMAN, et al. Indictment No. 67430
Defendant.
new we eK ee wm ew ee ee eee eS eee eee wwe eee ewe —— ff

STATE OF NEW YORK)-
COUNTY OF NASSAU ) sou

DOUGLAS H. KRIEGER, an attorney~at-law licensed to
practice law in the State of New York does hereby affirm to
be true under penalty of perjury the following facts, upon
information and belief are true;

1. Iam the attorney for the defendant, am fully
familiar with the facts and circumstances of this case and
make this affirmation in support of the defendant's Omnibus
Motion.

2. The sources of affiant's information and belief are
the Court records, conversations with the defendant, JESSE
FRIEDMAN, and conversations with JERRY D. BERNSTEIN, ESQ.,
attorney for ARNOLD FRIEDMAN and with the District

Attorney's Office.

APP. oss7
*- Case 2:06-cv-03136-JS Document-41+10- - Filed-04/28/24---Page 64 of 96 PagelD- 64H A af 4 meee

THE INDICTMENTS

3. The defendant JESSE FRIEDMAN stands indicted under
Indictment 67104, for the crimes of Use of a Child ina
Sexual Performance [2 counts], Sexual Abuse 1° [3 counts],

Endangering the Welfare of a Child [5 counts].

4. Under the second indictment, 67430, JESSE FRIEDMAN
and ARNOLD FRIEDMAN are charged with acting in concert in
the commission of the crimes of Sodomy 1° [2 counts) and
Endangering the Welfare of a Child [3 counts]. JESSE
FRIEDMAN is individually charged with Sodomy 1° [4 counts],
Sexual Abuse 1° [7 counts], Attempted Sexual Abuse in the 1°
[1 count] and Endangering the Welfare of a Child [16

counts].

5. The first indictment involves five complainants,
and the second involves eight complainants. Other than 11
counts in the first indictment [13, 17, 26-31, 41 and 42],
all counts in both indictments allege offenses committed

during the 1986, and 1987 school years.*

 

* Counts 26, 27 and 31 in which ae i: the

complainant, allege Endangering Counts occurring from
December, 1984 to July, 1985, and December, 1984 to January,
1986,

APP. osss
" Ease 2°06-cv-03136-JS Document-41:10- Filed-02/28/24~-"Page 85 vf 9 Pagel D-H -GAue ++ «wae

6. Upon information and belief, all of the
complainants, as well as the "boys" who are referred to in
many of the Endangering counts as victims but not
complainants, were attending computer courses held in the

Friedmans' home during the applicable periods.

THE "SINGLE ACT" OFFENSES CHARGED IN BOTH INDICTMENTS MUST
BE DISMISSED FOR LACK OF SPECIFICITY PURSUANT TO CPL §

200.50(6).

7. The requirements of CPL q 200.50(6) that an
indictment allege the commission of an offense "on or about
a designated date or during a designated period", requires
that the designation be sufficiently specific such that the
defendant is given fair and reasonable opportunity to

prepare an adequate defense.

8. The District Attorney's Office has stated that it
is unable to narrow the time periods alleged in the
indictments, which span 3, 4, 5 and in one count 7 month
periods. All such counts that allege "single act" crimes

must be dismissed for lack of specificity:

APF. O55°9
Case 2:06-cv-03136-JS Document 44-10 - Filed 01/28/21 Rage 86.0f.96-PagelD. FGA43. oo 2 oe

9. Only one instance of a “single act" offense, such
as Sodomy and Sexual Abuse can be alleged in a particular
count in an indictment. In order for a defendant to have
reasonable notice and ability to prepare a defense to that
one alleged act, the indictment or bill or particulars must

set forth the designated time with sufficient specificity.

10. Whether a time span is sufficiently specific
depends upon the length of the period alleged, the age and
intelligence of the victim, the nature of the offense and
the surrounding circumstances, and the lapse in time between
the alleged commission of the offense and the defendant's

arrest.

11. Counts 1 through 20 of Indictment 67104 allege 3
and 4 month periods for Sodomy and Sexual Abuse with the
exception of Count 13 which alleges a 5 month period and
Count 17 which provides a specific date. The periods set
forth in Counts 1, 6, 7, 19 and 20 terminate on November 25,

1987; the date of the defendants' arrests.

The periods set forth in Counts 2 through 5, 9 through
12, and 14 through 16; 16 however, terminate on June 30,
1987, approximately 5 months prior to the defendants'

arrests.

APP. oO560
Case 2:06-cv-03136-JS Document’41-10 “Filed 01/28/21 “Paye’ST of OG PagetD H- Gata: ++ « aams

Count 13, alleging a 5 month span terminates on
January, 1986 -- 22 months prior to the defendants' arrests.
Count 18 terminates on January, 1987, 10 months prior to the

defendants' arrests.

12. Counts 1 through 28 in the second indictment
allege single act crimes spanning 3 and 4 month periods with

the exception of Count 28 which designates a 7 month period.

The designated periods in these counts terminate 11, 17
and 20 months prior to the defendants’ arrests, with the
exception of counts 2, 4, 24 and 28 which terminate 8 months

prior to the arrests.

13. The complainants in both indictments, upon
information and belief were between 8 and 12 years old
during the applicable periods. They are all presumably
intelligent, high functioning children, attending private

computer classes and the Great Neck schools.

14. Given the length of time periods alleged, the
level of competence of the Cone necen and the lengthy
gaps of time between the alleged periods and the arrests,
{particularly in the second indictment], the indictments
fail to satisfy requirement of CPL §200.50(6). Prejudice to
the defense is obvious and grossly unfair. The defendants
are expected to prepare a defense to a single act allegedly
committed during a 3, 4, 5, or 7 month time period, as long
as 5, 10, and 22 months prior to their arrest.

5

APP. O561
" “Case 2:06-cv-03136-JS Document-41-10 - Filed 01/28/24 -Rage-88 of 96 RagelD. 46445. oo sues

Count 13, alleging a 5 month span terminates on
January, 1986 -- 22 months prior to the defendants' arrests.
Count 18 terminates on January, 1987, 10 months prior to the

defendants' arrests.

12. Counts 1 through 28 in the second indictment
allege single act crimes spanning 3 and 4 month periods with

the exception of Count 28 which designates a 7 month period.

The designated periods in these counts terminate 11, 17
and 20 months prior to the defendants' arrests, with the
exception of counts 2, 4, 24 and 28 which terminate 8 months

prior to the arrests.

13. The complainants in both indictments, upon
information and belief were between 8 and 12 years old
during the applicable periods. They are all presumably
intelligent, high functioning children, attending private

computer classes and the Great Neck schools.

14. Given the length of time periods alleged, the
level of competence of the compladencee and the lengthy
gaps of time between the alleged periods and the arrests,
[particularly in the second indictment], the indictments
fail to satisfy requirement of CPL §200.50(6). Prejudice to
the defense is obvious and grossly unfair. The defendants
are expected to prepare a defense to a single act allegedly
committed during a 3, 4, 5, or 7 month time period, as long
as 5, 10, and 22 months prior to their arrest.

5

APP. O561
"- Case 2°06-cv-03136-JS Document 41:10 * Filed"01/28/21 * Page 89 ‘of’ 96 PagetD #6446 * ** ~***

-

multiplicitous counts should be dismissed. To assist the
Court, the following lists have been prepared setting forth
these counts of the indictments which contain identical

allegations and hence may be multiplicitous:

A. Indictment 67104:

| - Counts 4, 5
- Counts 6, 7
- Counts, 9, 10, 11, 12
- Counts 14, 15, 16
- Counts 19, 20
~- Counts 21, 22
- Counts 23, 25
- Counts 32, 33, 34, 35, 36

- Counts 37, 38

B. Indictment 67430:
- Counts 10, 11, 12, 13
- Counts 14, 15, 16, 17

- Counts 35, 36

VOIR DIRE OF WITNESS AS TO CAPACITY TO BE SWORN AND

CORROBORATION

19. Upon information and belief each of the

complainants testified under oath in the Grand Jury. Any

APP. os63
‘Case 2:06-cv-03136-JS Document 41-10.. Filed 01/28/21.-Page 90.0f 96 PagelD-#: 644-7. . «+ ++.»

of the complainants under 12 years of age are presumed

_ incompetent to testify as sworn witnesses, unless adequate
voir dire by the prosecutor on the record demonstrates the
child's capacity to understand an oath. An adequate voir

dire cannot be replete with leading questions.

20. The defense requests that the Court ascertain
whether an adequate voir dire was conducted prior to the
swearing of each witness, and whether the record supports
the swearing of all witnesses. As to any witnesses who
should not have been sworn. their testimony would be
inadequate to support the corresponding charges, unless

sufficient corroboration exists in the Grand Jury evidence.

21. As to any witnesses who were not adequately voir
dired ‘and improperly sworn, the defense moves to dismiss the
corresponding counts in the indictments unless the witness’
testimony is supported by evidence tending to establish that

a crime was committed and that the defendant committed it.
USE OF VIDEOTAPED TESTIMONY IN GRAND JURY:
22. Upon information and belief, with respect to at

least one complainant the prosecution utilized videotaped

testimony in the Grand Jury.

APP. Oo564
+: ‘Case 2:06-cv-03136-JS Document 41-10: Filed 01/28/21-+-Page 9+ of 9& PagelD*#-64a8 + «~*~

23. As to any videotaped testimony in the Grand Jury,

the defense requests that the court ascertain whether the

requirements of CPL §190.32 were satisfied, to wit:

(a)

(b)

(c)

(d)

that the complainant was either a "child
witness", or was qualified as a “special
witness", pursuant to court orders. [§

190.32(3)]J.

That the videotape commences with a statement
by the prosecutor of the date, time, and
place of the examination, and the that
prosecutor, the operator and all persons
present are identified on the tape. [§

190.32(5) (a)].

that the day, hour, minute and second are
accurately reflected on the tape. [§

190.32(5) (b)].

that only authorized persons pursuant to §
190.25 and § 190.32(5)(c) are present during
the taping and have taken the requisite
secrecy oath on the record. [§

190.32(5) (c)].

APP. os65
Case 2:06-cv-03136-JS Document 41-10.-Filed 01/28/21...Page 92- Gh 96-PagelD-#-644 06 «« + ame

(e)

(f£)

(g)

(h)

(i)

that the tape contains the following recorded
information, the name of the witness, the
date of birth of the witness if twelve years
old or less, the caption and the Grand Jury
number of the case, and if the witness was
qualified as a "special witness" the date of
the Court Order and the name of the Justice

who issued it. [§ 190.32(5) (da)].

that the tape contains the administration of
the oath if the witness was sworn, or a
statement that the testimony is not under
oath if the witness was not sworn. [§

190.32(5) (e)J.

that the tape(s) contain the commencement,
termination and certification requirements set
forth in § 190.32(f).

that the tape has been recorded in the Grand
dury in the same manner as if the witness had

testified in person. [§ 190.32(6)].

that custody of the tape has been maintained
in the same manner as custody of Grand Jury

minutes. [§ 190.32({7)].

10

APP. o566
ta A wal eth ee Pe ade abe Be A

- **-“Case 2:06-cv-03136-JS° Document 41-16" Filed 01/3872T" Page 93 of 96 PagelD #: 6450

24. The defendant moves for dismissal of any counts of
the indictment which are premised upon videotaped
examination which does not comply with any of these

requirements.
QUORUM REQUIREMENTS

25. Based upon the length of the indictments, the
number of complainants, and the numerous sessions
presumably involved in these Grand Jury proceedings, the
defendant requests that the court ascertain whether the

quorum requirements of CPL § 190.25(1) were satisfied.

26. Unless twelve grand jurors who were present when
all the “essential and critical evidence" was presented,
were voted to return the indictments, the proceedings were

fatally defective.

27. Insofar as all the evidence in this case would
constitute "essential and critical evidence", it is
particularly important to determine whether the quorum
requirements were satisfied. We therefore request that the
court juxtapose the attendance records of the grand jurors

who voted to indict with each and every jury session.

11

APP. O567
Case 2:06-cv-03136-JS Document.41.10.. Filed .Q1/28/24..Page4-0f 96 PagelD #645 + *—

28. Moreover, it is incumbent upon the prosecutor to
instruct the Grand Jury that only those grand jurors who
were present during the critical and essential testimony
are eligible to vote, and to indicate to the panel the names

of the eligible voters.

29. The defendant moves to dismiss either or both
indictments if these quorum and instructions requirements

were not satisfied.
CONSOLIDATION OF INDICTMENTS

30. The defendant further moves pursuant to CPL §
200.20(4) (5) for consolidation of Indictments 67104 and

67430 for purposes of trial.

31. CPL § 200.20(5) requires mandatory consolidation
of indictments where the offenses charged are joinable by
reason of being based upon the same act or criminal
transaction, unless the People demonstrate good cause not to

consolidate.

32. The offenses involved in these to indictments
involve the same "criminal transaction" as that term is
defined in CPL § 40.10(2) (b), in that they are, . .. “so
closely related in criminal purpose or objective as to

constitute elements or integral parts of a single criminal

venture."

APP. os6s
~~

Leora ama rote & 4 4 Ge

* “Case 2:06-cv-03136-JS Document'41-10" Filed 01728721" Page 95 ‘OtSs Bagelb #6452

33. Both indictments charge the defendants with the
single criminal purpose or objective of, essentially,
exploiting the children in the Friedmans' computer classes
for the alleged purposes of gratifying ARNOLD FRIEDMAN'S and

JESSE FRIEDMAN'S sexual desires.

34. The vast majority of the 146 counts in the two
indictments allege acts occurring during the 1986 and 1987
school year, and concern activities allegedly occurring in
the Friedmans' computer classes. Ninety of the 146 counts
are endangering counts which allege the same patterns of
criminal activity; either (1) alleged victimization of the
complainants by exposing them to sexual materials or to
sexual activity committed by or between the defendants, or
(2) alleged victimization of the complainants by exposing

them to sexual victimization of other boys.

35. Hence the offenses charged in the two indictments
are Clearly part of the same "criminal venture" as defined
in CPL § 40.10(2) (b). The indictments must therefore be
joined for trial pursuant to CPL § 200.20(5) in the absence
of a showing of good cause by the People justifying separate

trials.

36. Alternatively the defendant seeks consolidation
pursuant to CPL § 200.20(4) in the discretion of the Court.

That provision allows for consolidation when, inter alia,

13

APF. Oo569
‘Case 2:06-cv-03136-JS Document.41-10. Filed Q1/28/21L. Rage 26.0f 96 Pagel> #=6453.-« + «ass

the offenses charged, although based upon different criminal
transactions, are defined by the same or similar statutory
provisions, and consequently are "the same or similar in

law." CPL § 200.20{2) (c).

37. The two indictments charge the same sequence of
sex offences defined in P. L. Article 130, to wit; Sodomy 1°
(P.-L. § 130.50), Sexual Abuse 1°, {JESSE FRIEDMAN is
additionally charged with 2 counts of use of a child ina
Sexual Performance]. The remaining 34 counts of indictment
67104, in the remaining 53 counts of Indictment 67430 change

Endangering the Welfare of a Child [P.L. § 260.10].

38. Furthermore, the interests of justice, and of
efficient judicial administration militate strongly in favor
of consolidation. The defendant should not be forced to
undergo the trauma and expense of two trials, when the
indictments involve precisely the same type of criminal
charges, arising out of a single “criminal venture." Nor
should judicial resources be needlessly wasted by separate

trials on these indictments.

39. Finally, it is in the best interests of the
community as well as of the defendants to expeditiously

resolve these indictments by a single trial.

14

APP. 0570
